Exhibit 10.21
 
WARRANT INDENTURE
 
Providing for the Issue of Warrants
 
BETWEEN
 
RED MILE ENTERTAINMENT, INC.
 
- and -
 
OLYMPIA TRUST COMPANY
 
Dated as of July 18, 2007
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
Article 1 INTERPRETATION
1
1.1
Definitions
1
1.2
Gender and Number
5
1.3
Interpretation not Affected by Headings, etc.
5
1.4
Day not a Business Day
5
1.5
Time of the Essence
5
1.6
Currency
5
1.7
Applicable Law
5
Article 2 ISSUE OF WARRANTS
5
2.1
Creation and Issue of Warrants
5
2.2
Terms of Warrants
5
2.3
Warrantholder not a Shareholder
6
2.4
Warrants to Rank Pari Passu
6
2.5
Form of Warrants
6
2.6
Signing of Warrant Certificates
6
2.7
Certification by the Trustee
6
2.8
Issue in Substitution for Warrant Certificates Lost, etc.
7
2.9
Exchange of Warrant Certificates
7
2.1
Transfer and Ownership of Warrants
7
2.11
Charges for Exchange or Transfer
8
2.12
Cancellation of Surrendered Warrants
8
2.13
Registration of Warrants
8
Article 3 EXERCISE OF WARRANTS
9
3.1
Vesting and Restriction On Exercise
9
3.2
Holders Eligible to Exercise Warrants
9
3.3
Method of Exercise of Warrants
9
3.4
Effect of Exercise of Warrants
10
3.5
Fractions
10
3.6
Common Share Certificates
11
3.7
Expiration of Warrants
11
3.8
Accounting and Recording
12
3.9
Securities Restrictions
12
Article 4 ADJUSTMENT OF NUMBER OF COMMON SHARES
12
4.1
Adjustment of Number of Common Shares
12
4.2
Entitlement to Shares on Exercise of Warrant
14
4.3
No Adjustment for Certain Transactions
14
4.4
Determination by Corporation's Auditors
14
4.5
Proceedings Prior to any Action Requiring Adjustment
14
4.6
Certificate of Adjustment
14
4.7
Notice of Special Matters
15
4.8
No Action after Notice
15
4.9
Other Action
15
4.10
Protection of Trustee
15
4.11
Participation by Warrantholder
16
Article 5 RIGHTS OF THE CORPORATION AND COVENANTS
16
5.1
Optional Purchases by the Corporation
16
5.2
General Covenants
16

 
 
ii

--------------------------------------------------------------------------------


 
5.3
Trustee's Remuneration and Expenses
17
5.4
Securities Qualification Requirements
17
5.5
Performance of Covenants by Trustee
17
5.6
Enforceability of Warrants
17
Article 6 ENFORCEMENT
17
6.1
Suits by Warrantholders
17
6.2
Limitation of Liability
18
6.3
Waiver of Default
18
Article 7 MEETINGS OF WARRANTHOLDERS
18
7.1
Right to Convene Meetings
18
7.2
Notice
18
7.3
Chairman
19
7.4
Quorum
19
7.5
Power to Adjourn
19
7.6
Show of Hands
19
7.7
Poll and Voting
19
7.8
Regulations
20
7.9
Corporation, Agent and Trustee May be Represented
21
7.10
Powers Exercisable by Extraordinary Resolution
21
7.11
Meaning of Extraordinary Resolution
22
7.12
Powers Cumulative
22
7.13
Minutes
22
7.14
Instruments in Writing
23
7.15
Binding Effect of Resolutions
23
7.16
Holdings by Corporation Disregarded
23
Article 8 SUPPLEMENTAL INDENTURES
23
8.1
Provision for Supplemental Indentures for Certain Purposes
23
8.2
Successor Corporations
24
Article 9 CONCERNING THE TRUSTEE
24
9.1
Trust Indenture Legislation
24
9.2
Rights and Duties of Trustee
24
9.3
Evidence, Experts and Advisers
25
9.4
Documents, Monies, etc. Held by Trustee
26
9.5
Actions by Trustee to Protect Interest
26
9.6
Trustee Not Required to Give Security
26
9.7
Protection of Trustee
26
9.8
Replacement of Trustee; Successor by Merger
27
9.9
Conflict of Interest
27
9.10
Acceptance of Trust
28
9.11
Trustee Not to be Appointed Receiver
28
9.12
Trustee Not Required to Give Notice
28
Article 10 GENERAL
28
10.1
Notice to the Corporation and the Trustee
28
10.2
Notice to Warrantholders
29
10.3
Ownership of Warrants
29
10.4
Evidence of Ownership
30
10.5
Counterparts
30
10.6
Satisfaction and Discharge of Indenture
30

 
 
iii

--------------------------------------------------------------------------------


 
10.7
Provisions of Indenture and Warrants for the Sole Benefit of Parties and
Warrantholders
30
10.8
Common Shares or Warrants Owned by the Corporation or its Subsidiaries -
Certificate to be Provided
31
10.9
Anti-Money Laundering
31
10.1
Privacy Laws
31
10.11
Third Party Interests
32

 
SCHEDULE "A"                                           Warrant Certificate
 
 
 

--------------------------------------------------------------------------------



 
 
THIS WARRANT INDENTURE is made as of the 18th day of July, 2007.
 
BETWEEN:
 
RED MILE ENTERTAINMENT, INC., a corporation incorporated under the laws of the
State of Delaware and having its head office in the State of California
(hereinafter referred to as the "Corporation")
 
OF THE FIRST PART
 
AND
 
OLYMPIA TRUST COMPANY, a trust company existing under the laws of the Province
of Alberta with an office in Calgary in the Province of Alberta (hereinafter
referred to as the "Trustee")
 
OF THE SECOND PART
 
WHEREAS:
 
(A)  the Corporation proposes to issue up to 992,000 Warrants pursuant to this
Warrant Indenture, each whole Warrant which shall, subject to adjustment,
entitle the holder thereof at any time following vesting in accordance with
Section 2.1 hereof to acquire one Common Share upon the terms and conditions
herein set forth; and
 
(B)  all acts and deeds necessary have been done and performed to make the
Warrants, when created and issued as provided in this Indenture, legal, valid
and binding upon the Corporation with the benefits and subject to the terms of
this Indenture;
 
NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Corporation hereby appoints the Trustee as
trustee to hold the rights, interests and benefits contained herein for and on
behalf of those persons who from time to time become the holders of Warrants
issued pursuant to this Indenture and the parties hereto agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
In this Indenture, including the recitals and schedules hereto, and in all
indentures supplemental hereto:
 
(a)  
"Adjustment Period" means the period from the date of this Indenture up to and
including the Expiry Time;

 
(b)  
"Agent" means J.F. Mackie & Company Ltd.;

 
(c)  
"Applicable Legislation" means the provisions of the Business Corporations Act,
R.S.A. 2000, c. B-9, as from time to time amended, and any statute of Canada or
a province thereof, and the regulations under any such named or other statute,
relating to trust indentures or to the rights, duties and obligations of
trustees and of corporations under trust indentures, to the extent that such
provisions are at the time in force and applicable to this Indenture;

 
 

--------------------------------------------------------------------------------


2
 
 
(d)  
"Business Day" means a day which is not Saturday or Sunday or a legal holiday in
the City of Calgary, Alberta;

 
(e)  
"Canadian Selling Jurisdictions" means the Provinces of Alberta, British
Columbia, Saskatchewan, Ontario and Nova Scotia;

 
(f)  
"Common Shares" means, subject to Article 4, fully paid and non-assessable
common shares of the Corporation as presently constituted;

 
(g)  
"Corporation's Auditors" means a firm of chartered accountants duly appointed as
auditors of the Corporation;

 
(h)  
"Counsel" means a barrister or solicitor or a firm of barristers and solicitors
retained by the Trustee or retained by the Corporation and acceptable to the
Trustee;

 
(i)  
"Current Market Price" of the Common Shares at any date means the simple average
of the closing trading price per share for such shares for the 20 consecutive
Trading Days immediately preceding such date on the OTC Bulletin Board, or if on
such date the Common Shares are not listed on the OTC Bulletin Board, on such
stock exchange upon which such shares are listed (provided that if on any day in
such 20 Trading Day period no closing price per share is reported by such
exchange, the average of the reported closing bid and ask price on such exchange
shall be deemed to be the closing price per share for such day), or, if such
shares are not listed on any stock exchange, then on such over-the-counter
market as may be selected for such purpose by the directors;

 
(j)  
"director" means a director of the Corporation for the time being and, unless
otherwise specified herein, reference to action "by the directors" means action
by the directors of the Corporation as a board or, whenever duly empowered,
action by any committee of such board;

 
(k)  
"Dividends Paid in the Ordinary Course" means cash dividends declared payable on
the Common Shares in any fiscal year of the Corporation to the extent that such
cash dividends do not exceed, in the aggregate, greater than:

 
(i)  
fifty (50%) percent of the retained earnings of the Corporation as at the end of
its immediately preceding fiscal year; and

 
(ii)  
one hundred (100%) percent of the aggregate consolidated net income of the
Corporation, determined before computation of extraordinary items, for its
immediately preceding fiscal year;

 
(l)  
"Exercise Date" means, with respect to any Warrant, the date on which the
Warrant Certificate representing such Warrant is surrendered for exercise in
accordance with Section 3.3;

 
(m)  
"Expiry Date" means the date upon which the Corporation completes a Liquidity
Transaction, or, if no such Liquidity Transaction is completed within eight
months of the Issue Date, means the date which is 18 months following the Issue
Date;

 
(n)  
"Expiry Time" means 4:00 p.m. (MST) on the Expiry Date;

 
 

--------------------------------------------------------------------------------


3
 
(o)  
"extraordinary resolution" has the meaning set forth in Section 7.11;

 
(p)  
"Issue Date" means the date upon which the Warrants are issued;

 
(q)  
"Liquidity Transaction" means any of:

 
 
1.
the Common Shares being listed on the TSX Venture Exchange, the Toronto Stock
Exchange, or any other exchange (a "Recognized Exchange") acceptable to the
Agent and the Corporation becoming a "reporting issuer" (as defined in
applicable securities legislation) in at least one of the Canadian Selling
Jurisdictions;

 
 
2.
all of the issued and outstanding Common Shares having been sold, transferred or
exchanged pursuant to an amalgamation, plan of arrangement or other business
combination, for cash or securities ("Free Trading Securities") that are listed
on a Recognized Exchange and that are not subject to any restricted period or
hold period under applicable securities laws in Canada (other than in respect of
resales by control persons);

 
 
3.
the sale by the Corporation of all or substantially all of its assets for cash
or Free Trading Securities and the subsequent distribution of all of such
consideration to all of the Corporation's shareholders (including the investors
who subscribed for Units), on a pro-rata basis;

 
 
4.
the acceptance of a takeover bid or an issuer bid, made to all holders of Common
Shares for proceeds consisting of cash or Free Trading Securities, by holders of
Common Shares: (A) who hold not less than 662/3% of the outstanding Common
Shares; and (B) who hold not less than 662/3% of the outstanding Warrants; or

 
 
5.
any combination of the events or circumstances described in Subsections 1, 2, 3
or 4 above.

 
(r)  
"person" means an individual, body corporate, partnership, trust, trustee,
executor, administrator, legal representative or any unincorporated
organization;

 
(s)  
"Privacy Laws" has the meaning given in Section 10.10;

 
(t)  
"Regulation S" means Regulation S under the U.S. Securities Act;

 
(u)  
"Shareholder" means a holder of record of one or more Common Shares;

 
(v)  
"Subsidiary of the Corporation" or "Subsidiary" means any corporation of which
more than fifty (50%) percent of the outstanding Voting Shares are owned,
directly or indirectly, by or for the Corporation, provided that the ownership
of such shares confers the right to elect at least a majority of the board of
directors of such corporation and includes any corporation in like relation to a
Subsidiary;

 
(w)  
"successor corporation" has the meaning set forth in Section 8.2;

 
(x)  
"this Warrant Indenture", "this Indenture", "herein", "hereby", "hereof" and
similar expressions mean and refer to this Indenture and any indenture, deed or
instrument supplemental hereto; and the expressions "Article", "Section",
"Subsection" and "paragraph" followed by a number, letter or both mean and refer
to the specified article, section, Subsection or paragraph of this Indenture;

 
 

--------------------------------------------------------------------------------


 
4
 
(y)  
"Trading Day" means, with respect to a stock exchange, a day on which such
exchange is open for the transaction of business and with respect to the
over-the-counter market means a day on which the TSX Venture Exchange is open
for the transaction of business;

 
(z)  
"Transfer Agent" means Corporate Stock Transfer, Inc. or such other company as
may from time to time be appointed as transfer agent of the Common Shares;

 
(aa)  
"Trustee" means Olympia Trust Company or its successors from time to time in the
trust hereby created;

 
(bb)  
"United States" means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;

 
(cc)  
"Units" means the units, each consisting of one Common Share and 0.2 of one
Warrant, issued by the Corporation to subscribers pursuant to an agency
agreement dated effective June 22, 2007 between the Corporation and the Agent;

 
(dd)  
"U.S. Securities Act" means the United States Securities Act of 1933, as
amended;

 
(ee)  
"Vesting Date" has the meaning ascribed thereto in Section 3.1 hereof;

 
(ff)  
"Voting Shares" means shares of the capital stock of any class of any
corporation carrying voting rights under all circumstances, provided that, for
the purposes of such definition, shares which only carry the right to vote
conditionally on the happening of an event shall not be considered Voting
Shares, whether or not such event shall have occurred, nor shall any shares be
deemed to cease to be Voting Shares solely by reason of a right to vote accruing
to shares of another class or classes by reason of the happening of any such
event;

 
(gg)  
"Warrant Agency" means the principal office of the Trustee in Calgary, Alberta
or such other place(s) as may be designated in accordance with
Subsection 3.3(c);

 
(hh)  
"Warrant Certificate" means a certificate, substantially in the form set forth
in Schedule "A" hereto, issued on or after the Issue Date to evidence Warrants;

 
(ii)  
"Warrantholders", or "holders" without reference to Common Shares, means the
persons who are registered owners of Warrants;

 
(jj)  
"Warrantholders' Request" means an instrument signed in one or more counterparts
by Warrantholders entitled to acquire in the aggregate not less than 25% of the
aggregate number of Common Shares which could be acquired pursuant to all
Warrants then unexercised and outstanding, requesting the Trustee to take some
action or proceeding specified therein;

 
(kk)  
"Warrants" means the warrants created by and authorized by and issuable under
this Indenture; and

 
(ll)  
"written order of the Corporation", "written request of the Corporation",
"written consent of the Corporation" and "certificate of the Corporation" mean,
respectively, a written order, request, consent and certificate signed in the
name of the Corporation by its Chairman, Chief Executive Officer, President,
Chief Financial Officer, Vice-President or Corporate Secretary, and may consist
of one or more instruments so executed.

 
 

--------------------------------------------------------------------------------


5
 
 
1.2  
Gender and Number

 
Unless herein otherwise expressly provided or unless the context otherwise
requires, words importing the singular include the plural and vice versa and
words importing gender include all genders.
 
1.3  
Interpretation not Affected by Headings, etc.

 
The division of this Indenture into Articles and Sections, the provision of a
table of contents and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Indenture.
 
1.4  
Day not a Business Day

 
In the event that any day on or before which any action is required to be taken
hereunder is not a Business Day, then such action shall be required to be taken
at or before the requisite time on the next succeeding day that is a Business
Day.
 
1.5  
Time of the Essence

 
Time shall be of the essence of this Indenture.
 
1.6  
Currency

 
Except as otherwise expressly provided, all dollar amounts herein are expressed
in United States dollars.
 
1.7  
Applicable Law

 
This Indenture and the Warrant Certificates and all documents relating thereto,
which by common accord have been and will be drafted in English, shall be
construed in accordance with the laws of the Province of Alberta and the federal
laws applicable therein and shall be treated in all respects as Alberta
contracts.  Each of the parties hereto, which shall include the Warrantholders,
irrevocably attorns to the exclusive jurisdiction of the courts of the Province
of Alberta with respect to all matters arising out of this Indenture and the
transactions contemplated herein.
 
ARTICLE 2
ISSUE OF WARRANTS
 
2.1  
Creation and Issue of Warrants

 
A maximum of up to 992,000 Warrants are hereby created and authorized to be
issued in accordance with the terms and conditions hereof.  The Warrant
Certificates shall be certified and delivered by the Trustee to such persons as
the Corporation may direct by written order of the Corporation.
 
2.2  
Terms of Warrants

 
(a)  
Subject to adjustment in accordance with Article 4 and vesting in accordance
with Section 3.1, each whole Warrant shall entitle the holder thereof to
acquire, upon exercise at any time after the Issue Date and prior to the Expiry
Time, one (1) Common Share and the Corporation acknowledges and agrees that
payment of the exercise price for such Warrant has been previously received as
part of, and in connection with, the Warrantholder's subscription for Units.

 
 

--------------------------------------------------------------------------------


6
 
(b)  
No fractional Warrants shall be issued or otherwise provided for hereunder.

 
(c)  
Each Warrant shall entitle the holder thereof to such other rights and
privileges as are set forth in this Indenture.

 
(d)  
The number of Common Shares which may be purchased pursuant to the Warrants
shall be adjusted in the events and in the manner specified in Article 4.

 
2.3  
Warrantholder not a Shareholder

 
Except as may be specifically provided herein, nothing in this Indenture or in
the holding of a Warrant or Warrant Certificate or otherwise, shall, in itself,
confer or be construed as conferring upon a Warrantholder any right or interest
whatsoever as a Shareholder or as any other shareholder of the Corporation,
including, but not limited to, the right to vote at, to receive notice of, or to
attend, meetings of shareholders or any other proceedings of the Corporation, or
the right to receive dividends and other distributions.
 
2.4  
Warrants to Rank Pari Passu

 
All Warrants shall rank equally and without preference over each other, whatever
may be the actual date of issue of the Warrant Certificates representing the
Warrants.
 
2.5  
Form of Warrants

 
The Warrant Certificates (including all replacements issued in accordance with
this Indenture) shall be substantially in the form set out in Schedule "A"
hereto, shall be dated as of the Issue Date, shall bear such distinguishing
letters and numbers as the Corporation may, with the approval of the Trustee,
prescribe, and shall be issuable in any denomination excluding fractions.
 
2.6  
Signing of Warrant Certificates

 
The Warrant Certificates shall be signed by any one of the directors or officers
of the Corporation and may, but need not be, under seal of the Corporation or a
reproduction thereof.  The signatures of any such director or officer may be
mechanically reproduced in facsimile and Warrant Certificates bearing such
facsimile signatures shall be binding upon the Corporation as if they had been
manually signed by such director or officer.  Notwithstanding that any person
whose manual or facsimile, photocopy or other similar mechanical means of
reproduction signature appears on any Warrant Certificate as a director or an
officer may no longer hold office at the date of such Warrant Certificate or at
the date of certification or delivery thereof, any Warrant Certificate signed as
aforesaid shall, subject to Section 2.7, be valid and binding upon the
Corporation and the holder thereof shall be entitled to the benefits of this
Indenture.
 
2.7  
Certification by the Trustee

 
(a)  
No Warrant Certificate shall be issued or, if issued, shall be valid for any
purpose or entitle the holder to the benefit hereof until it has been certified
by manual signature by or on behalf of the Trustee by its authorized signing
officers substantially in the form of the certificate set out in Schedule "A"
hereto, and such certification by the Trustee upon any Warrant Certificate shall
be conclusive evidence as against the Corporation that the Warrant Certificate
so certified has been duly issued hereunder and that the holder is entitled to
the benefits hereof.

 
 

--------------------------------------------------------------------------------


7
 
 
(b)  
The certification of the Trustee on Warrant Certificates issued hereunder shall
not be construed as a representation or warranty by the Trustee as to the
validity of this Indenture or the Warrant Certificates (except the due
certification thereof) or as to the performance by the Corporation of its
obligations under this Indenture and the Trustee shall in no respect be liable
or answerable for the use made of the Warrant Certificates or any of them or of
the consideration therefor except as otherwise specified herein.

 
2.8  
Issue in Substitution for Warrant Certificates Lost, etc.

 
(a)  
If any Warrant Certificate becomes mutilated or is lost, destroyed or stolen,
the Corporation, subject to applicable law, shall issue and thereupon the
Trustee shall certify and deliver, a new Warrant Certificate of like tenor as
the one mutilated, lost, destroyed or stolen in exchange for and in place of and
upon cancellation of such mutilated Warrant Certificate, or in lieu of and in
substitution for such lost, destroyed or stolen Warrant Certificate, and the
substituted Warrant Certificate shall be in a form approved by the Trustee and
the Warrants evidenced thereby shall be entitled to the benefits hereof and
shall rank equally in accordance with its terms with all other Warrants issued
or to be issued hereunder.

 
(b)  
The applicant for the issue of a new Warrant Certificate pursuant to this
Section 2.8 shall bear the cost of the issue thereof and in case of loss,
destruction or theft shall, as a condition precedent to the issuance thereof,
furnish to the Corporation and to the Trustee such evidence of ownership and of
the loss, destruction or theft of the Warrant Certificate so lost, destroyed or
stolen as shall be satisfactory to the Corporation and to the Trustee, in their
sole discretion, and such applicant may also be required to furnish an indemnity
or security in amount and form satisfactory to the Corporation and the Trustee,
in their sole discretion, and shall pay the reasonable charges of the
Corporation and the Trustee in connection therewith.

 
2.9  
Exchange of Warrant Certificates

 
(a)  
Any one or more Warrant Certificates representing any number of Warrants may,
upon compliance with the reasonable requirements of the Trustee (including
compliance with applicable securities legislation), be exchanged for one or more
other Warrant Certificates representing the same aggregate number of Warrants as
represented by the Warrant Certificate or Warrant Certificates so exchanged,
provided that such other Warrant Certificates are registered in the name of the
beneficial owner (or his nominee) of the Warrant Certificates so exchanged.

 
(b)  
Warrant Certificates may be exchanged only at the Warrant Agency or at any other
place that is designated by the Corporation with the approval of the
Trustee.  Any Warrant Certificate tendered for exchange shall be cancelled by
the Trustee and, after the expiry of any period of retention prescribed by law,
destroyed by the Trustee.

 
2.10  
Transfer and Ownership of Warrants

 
(a)  
The Warrants may only be transferred in connection with a transfer of those
Common Shares which, together with such Warrants to be transferred, constitute a
Unit or Units and further, may only be transferred on the register kept by the
Trustee at the Warrant Agency, by the holder or its legal representative or its
attorney duly appointed by an instrument in writing in form and execution
satisfactory to the Trustee, only upon surrendering to the Trustee at the
Warrant Agency the Warrant Certificates representing the Warrants to be
transferred and upon compliance with:

 
 

--------------------------------------------------------------------------------


8
 
 
(i)  
the conditions herein;

 
(ii)  
such reasonable requirements as the Trustee may prescribe; and

 
(iii)  
all applicable securities legislation and requirements of regulatory
authorities;

 
and such transfer shall be duly noted in such register by the Trustee.  Upon
compliance with such requirements, the Trustee shall issue to the transferee a
Warrant Certificate representing the Warrants transferred.
 
(b)  
The Trustee acknowledges that the Warrants and the Common Shares issuable upon
exercise thereof have not been registered under the U.S. Securities Act, or the
securities laws of any state of the United States, and may not be transferred in
the United States or to a U.S. Person unless the Warrants and the Common Shares
issuable upon exercise thereof have been registered under the U.S. Securities
Act and the securities laws of all applicable states of the United States or an
exemption from such registration requirements is available.

 
(c)  
Subject to the provisions of this Indenture and applicable law, the
Warrantholder shall be entitled to the rights and privileges attaching to the
Warrants and the issue of Common Shares by the Corporation upon the exercise of
Warrants in accordance with the terms and conditions herein contained shall
discharge all responsibilities of the Corporation and the Trustee with respect
to such Warrants and neither the Corporation nor the Trustee shall be bound to
inquire into the title of any such holder.

 
2.11  
Charges for Exchange or Transfer

 
A reasonable charge may be levied in respect of the exchange of any Warrant
Certificate or the issue of a new Warrant Certificate(s) pursuant hereto
provided that the reimbursement of the Trustee or the Corporation for any and
all transfer, stamp or similar taxes or other governmental charges required to
be paid shall be made by the holder requesting such transfer or exchange as a
condition precedent to such transfer or exchange.
 
2.12  
Cancellation of Surrendered Warrants

 
All Warrant Certificates surrendered pursuant to Sections 2.8, 2.9, 2.10, 3.3,
3.4 or 3.5 shall be returned to the Trustee for cancellation and, after the
expiry of any period of retention prescribed by law, destroyed by the
Trustee.  Upon request by the Corporation, the Trustee shall furnish to the
Corporation a destruction certificate identifying the Warrant Certificates so
destroyed, the number of Warrants evidenced thereby, the number of Common
Shares, if any, issued pursuant to such Warrants and the details of any Warrant
Certificates issued in substitution or exchange for such Warrant Certificates
destroyed.
 
2.13  
Registration of Warrants

 
The Trustee shall keep at the Warrant Agency: (i) a register of Warrantholders
in which shall be entered in alphabetical order the names and addresses of the
holders of Warrants and particulars of the Warrants held by them and (ii) a
register of transfers, issuances and exchanges in which all transfers, issuances
and exchanges of Warrants have been made and the date and other particulars of
each transfer, issuance and exchange shall be entered.  
 
 

--------------------------------------------------------------------------------


 
 
9
 
 
Branch registers shall also be kept at such other place or places, if any, as
the Corporation, with the approval of the Trustee, may designate.  Such
registers will at all reasonable times be open for inspection by the Corporation
and/or any Warrantholder.  The Trustee will from time to time when requested to
do so by the Corporation or any Warrantholder, upon payment of the Trustee's
reasonable charges, furnish a list of the names and addresses of Warrantholders
showing the number of Warrants held by each such Warrantholder.
 
ARTICLE 3
EXERCISE OF WARRANTS
 
3.1  
Vesting and Restriction On Exercise

 
The Warrants may not be exercised by any person unless and until the Warrants
have fully vested.  The Warrants shall become vested upon the date that is eight
(8) months from the Issue Date in the event that the Corporation has not
unconditionally completed a Liquidity Transaction on or before such date (the
"Vesting Date").  For greater certainty, in the event that the Corporation
successfully and unconditionally completes a Liquidity Transaction on or before
the date that is eight (8) months from the Issue Date, the Warrant shall not
vest, shall be immediately cancelled, and shall cease to represent any interest
in, or obligation of, the Corporation upon the date of the completion of such
Liquidity Transaction.
 
3.2  
Holders Eligible to Exercise Warrants

 
The Warrants may not be exercised within the United States or by or on behalf of
any person in the United States, nor will certificates representing Common
Shares be delivered in the United States or to residents of the United States
unless the Common Shares issuable upon exercise of the Warrants are registered
under the U.S. Securities Act and the securities laws of all applicable states
of the United States or any exemption from such registration requirements is
available.  Any person who exercises a Warrant shall provide to the Trustee one
of the following:
 
(a)  
written certification that it was not offered and did not acquire the Warrants
in the United States, such Warrant is not being exercised within the United
States or on behalf of, or for the account or benefit of, a person in the United
States; or

 
(b)  
written certification that (i) it was the original purchaser in the
Corporation’s private placement of the Units pursuant to which the Warrant was
issued, (ii) it acquired the Units for its own account for investment purposes
only and (iii) except for the fact that the Warrants are being exercised by the
undersigned in the United States, if applicable, the representations and
warranties made to the Corporation in connection with the acquisition of the
Units remain true and correct on the date of such exercise; or

 
(c)  
a written opinion of counsel or other evidence satisfactory to the Corporation
to the effect that the issuance of the Common Shares upon exercise of the
Warrants has been registered under the U.S. Securities Act and applicable state
securities laws or is exempt from registration thereunder.

 
3.3  
Method of Exercise of Warrants

 
(a)  
The holder of any Warrant may exercise the right conferred on such holder to
acquire Common Shares by surrendering, after the Vesting Date and prior to the
Expiry Time, to the Warrant Agency the Warrant Certificate representing such
Warrant, with a duly completed and executed exercise form.

 
 

--------------------------------------------------------------------------------


10
 
A Warrant Certificate with the duly completed and executed exercise form
referred to in this Subsection 3.3(a) shall be deemed to be surrendered only
upon personal delivery thereof or, if sent by mail or other means of
transmission, upon actual receipt thereof at, in each case, the Warrant Agency.
 
(b)  
Any exercise form referred to in Subsection 3.3(a) shall be signed by the
Warrantholder and shall specify:

 
(i)  
the person or persons in whose name or names such Common Shares are to be
issued;

 
(ii)  
the address or addresses of such persons; and

 
(iii)  
the number of Common Shares to be issued to each such person if more than one is
so specified.

 
If any of the Common Shares subscribed for are to be issued to a person or
persons other than the Warrantholder, the Warrantholder shall pay to the
Corporation or the Warrant Agency on behalf of the Corporation, all applicable
transfer or similar taxes and the Corporation shall not be required to issue or
deliver certificates evidencing Common Shares unless or until such Warrantholder
shall have paid to the Corporation, or the Warrant Agency on behalf of the
Corporation, the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid or that no tax is
due.
 
(c)  
In connection with the exchange of Warrant Certificates and exercise of Warrants
and compliance with such other terms and conditions hereof as may be required,
the Corporation has appointed the principal office of the Trustee in Calgary,
Alberta as the agency at which Warrant Certificates may be surrendered for
exchange or at which Warrants may be exercised and the Trustee has accepted such
appointment.  The Corporation may from time to time designate alternate or
additional places as the Warrant Agency and shall give notice to the Trustee of
any change of the Warrant Agency.

 
3.4  
Effect of Exercise of Warrants

 
(a)  
Upon the exercise of Warrants pursuant to Section 3.3 and subject to
Section 3.5, the Common Shares to be issued pursuant to the Warrants exercised
shall be deemed to have been issued and the person or persons to whom such
Common Shares are to be issued shall be deemed to have become the holder or
holders of record of such Common Shares on the Exercise Date unless the transfer
registers of the Transfer Agent shall be closed on such date, in which case the
Common Shares subscribed for shall be deemed to have been issued and such person
or persons deemed to have become the holder or holders of record of such Common
Shares, on the date on which such transfer registers are reopened.

 
(b)  
Within five (5) Business Days after the Exercise Date with respect to a Warrant,
the Corporation shall cause to be delivered or mailed to the person or persons
in whose name or names a Warrant is registered or, if so specified in writing by
the holder, cause to be delivered to such person or persons at the Warrant
Agency where the Warrant Certificate was surrendered, a certificate or
certificates for the appropriate number of Common Shares subscribed for.

 
3.5  
Fractions

 
(a)  
Notwithstanding anything herein contained including any adjustment provided for
in Article 4, the Corporation shall not be required, upon the exercise of any
Warrants, to issue fractions of Common Shares or to distribute certificates
which evidence fractional Common Shares, provided that all such fractional
interests the holder would otherwise be entitled to if not for the foregoing
shall be aggregated and, if as a result of such aggregation the holder would be
entitled to one or more whole Common Shares, the Corporation shall cause such
shares to be issued to the holder.

 
 

--------------------------------------------------------------------------------


11
 
 
(b)  
In the event of the exercise of Warrants prior to the expiry of the applicable
"restricted period" under applicable securities laws the Trustee shall cause the
Transfer Agent to legend the certificates representing the Common Shares issued
on such exercise with the following legend:

 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR (4) MONTHS AND A DAY AFTER
THE LATER OF [THE ISSUE DATE] AND THE DATE THE CORPORATION BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.
 
3.6  
Common Share Certificates

 
Common Shares issued upon exercise of Warrants to a person who does not provide
the certificate referred to in Subsection 3.2(a) hereof in connection with the
exercise of the Warrants shall bear a legend in substantially the following
form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF RED MILE ENTERTAINMENT, INC. THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO RED MILE ENTERTAINMENT, INC.,
(B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT, (C) INSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 144A
UNDER THE SECURITIES ACT, OR (D) INSIDE THE UNITED STATES, PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS AFTER PROVIDING A LEGAL OPINION REASONABLY SATISFACTORY TO RED
MILE ENTERTAINMENT, INC.
 
For the purposes of issuing certificates representing the Common Shares issuable
upon the exercise of the Warrants, the Trustee and the Transfer Agent for the
Common Shares may rely upon the representation and warranty of the Warrantholder
made in the Exercise Form attached to the Warrant certificate for the purpose of
determining whether such person is in the United States.
 
3.7  
Expiration of Warrants

 
Immediately after the Expiry Time, all rights under any Warrant in respect of
which the right of acquisition provided for herein shall not have been exercised
shall cease and terminate and each Warrant shall be void and of no further force
or effect except to the extent that the Warrantholder has not received in full
all monies to which it is entitled pursuant to Article 4 hereof or has not
received certificates representing the Common Shares issued upon exercise of
Warrants held by it, in which instances the Warrantholders' rights hereunder
shall continue until it has received that to which it is entitled hereunder.
 
 

--------------------------------------------------------------------------------


 
12
 
 
3.8  
Accounting and Recording

 
(a)  
The Trustee shall promptly account to the Corporation with respect to Warrants
exercised.  Any securities or other instruments, from time to time received by
the Trustee shall be received in trust for, and shall be segregated and kept
apart by the Trustee, the Warrantholders and the Corporation as their interests
may appear.

 
(b)  
The Trustee shall record the particulars of Warrants exercised, which
particulars shall include the names and addresses of the persons who become
holders of Common Shares on exercise and the Exercise Date, in respect
thereof.  The Trustee shall provide such particulars in writing to the
Corporation within five Business Days of any request by the Corporation
therefor.

 
(c)  
The Trustee will maintain a register of numbers of all Warrant Certificates
outstanding and the number of Warrants represented by each such Warrant
Certificate.

 
3.9  
Securities Restrictions

 
Notwithstanding anything herein contained, Common Shares will only be issued
pursuant to any Warrant in compliance with the securities and corporate laws of
any applicable jurisdiction.
 
ARTICLE 4
ADJUSTMENT OF NUMBER OF COMMON SHARES
 
4.1  
Adjustment of Number of Common Shares

 
The acquisition rights as they relate to Common Shares, in effect at any date
attaching to the Warrants shall be subject to adjustment from time to time as
follows:
 
(a)  
if and whenever at any time during the Adjustment Period, the Corporation shall:

 
(i)  
subdivide or redivide the outstanding Common Shares into a greater number of
Common Shares;

 
(ii)  
reduce, combine or consolidate its outstanding Common Shares into a smaller
number of Common Shares; or

 
(iii)  
issue Common Shares to the holders of all or substantially all of the
outstanding Common Shares by way of a stock dividend (other than the issue of
Common Shares to such holders as a Dividend Paid in the Ordinary Course);

 
the number of Common Shares subject to the right of purchase under each Warrant
(the "Exchange Rate") shall be adjusted by multiplying the number of Common
Shares theretofore obtainable on the exercise thereof by a fraction of which the
numerator shall be the number of Common Shares outstanding on such effective
date or record date after giving effect to the event(s) referred to in (i), (ii)
or (iii) above and the denominator of which shall be the number of Common Shares
outstanding as of the effective date or record date before giving effect to the
event(s) referred to in (i), (ii) or (iii) above.
 
 

--------------------------------------------------------------------------------


13
 
 
(b)  
if and whenever at any time during the Adjustment Period, there is a
reclassification of the Common Shares or a capital reorganization of the
Corporation other than as described in Subsection 4.1(a) or a consolidation,
amalgamation, arrangement, merger, reorganization of the Corporation with or
into any other body corporate, trust, partnership or other entity, or a sale or
conveyance of the property and assets of the Corporation as an entirety or
substantially as an entirety to any other body corporate, trust, partnership or
other entity, any Warrantholder who has not exercised its right of acquisition
prior to the effective date of such reclassification, capital reorganization,
consolidation, amalgamation, arrangement, merger, reorganization, sale or
conveyance, upon the exercise of such right thereafter, shall be entitled to
receive and shall accept, in lieu of the number of Common Shares then sought to
be acquired by it, the number of shares or other securities or property of the
Corporation or of the body corporate, trust, partnership or other entity
resulting from such merger, amalgamation or consolidation, or to which such sale
or conveyance may be made, as the case may be, that such Warrantholder would
have been entitled to receive on such reclassification, capital reorganization,
consolidation, amalgamation, arrangement or merger, sale or conveyance, if, on
the record date or the effective date thereof, as the case may be, the
Warrantholder had been the registered holder of the number of Common Shares
sought to be acquired by it and to which it was entitled to acquire upon the
exercise of the Warrants.  The Corporation, its successor, or such purchasing
body corporate, partnership, trust or other entity, as the case may be, shall,
prior to or contemporaneously with any such reclassification, capital
reorganization, consolidation, amalgamation, arrangement, merger,
reorganization, sale or conveyance, enter into an indenture which shall provide,
to the extent possible, for the application of the provisions set forth in this
Indenture with respect to the rights and interests thereafter of the
Warrantholders to the end that the provisions set forth in this Indenture shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
with respect to any shares, other securities or property to which a
Warrantholder is entitled on the exercise of its acquisition rights
thereafter.  Any indenture entered into between the Corporation and the Trustee
pursuant to the provisions of this Subsection 4.1(b) shall be a supplemental
indenture entered into pursuant to the provisions of Article 8 hereof.  Any
indenture entered into between the Corporation, any successor to the Corporation
or such purchasing body corporate, partnership, trust or other entity and the
Trustee shall provide for adjustments which shall be as nearly equivalent as may
be practicable to the adjustments provided in this Section 4.1 and which shall
apply to successive reclassifications, capital reorganizations, amalgamations,
consolidations, mergers, reorganization, sales or conveyances; and

 
(c)  
in any case in which this Section 4.1 shall require that an adjustment shall
become effective immediately after a record date for an event referred to
herein, the Corporation may defer, until the occurrence of such event, issuing
to the holder of any Warrant exercised after such event the additional Common
Shares or other securities or property issuable upon such exercise by reason of
the adjustment required by such event before giving effect to such adjustment;
provided, however, that the Corporation shall deliver to such holder, as soon as
reasonably practicable an appropriate instrument evidencing such holder's right
to receive such additional Common Shares or other securities or property upon
the occurrence of the event requiring such adjustment and the right to receive
any distributions made on such additional Common Shares or other securities or
property declared in favour of holders of record of Common Shares or other
securities or property on and after the relevant date of exercise or such later
date as such holder would, but for the provisions of this Subsection 4.1(c),
have become the holder of record of such additional Common Shares or other
securities or property pursuant to this Section 4.1;

 
(d)  
after any adjustment pursuant to this Section 4.1, the term "Common Shares"
where used in this Indenture shall be interpreted to mean securities of any
class or classes which, as a result of such adjustment and all prior adjustments
pursuant to this Section 4.1, the Warrantholder is entitled to receive upon the
exercise of his Warrant, and the number of Common Shares indicated by any
exercise made pursuant to a Warrant shall be interpreted to mean the number of
Common Shares or other property or securities a Warrantholder is entitled to
receive, as a result of such adjustment and all prior adjustments pursuant to
this Section 4.1, upon the full exercise of a Warrant.

 
 

--------------------------------------------------------------------------------


14
 
 
4.2  
Entitlement to Shares on Exercise of Warrant

 
All shares of any class or other securities which a Warrantholder is at the time
in question entitled to receive on the exercise of its Warrants, whether or not
as a result of adjustments made pursuant to this Article 4, shall, for the
purposes of the interpretation of this Indenture, be deemed to be shares which
such Warrantholder is entitled to acquire pursuant to such Warrants.
 
4.3  
No Adjustment for Certain Transactions

 
Notwithstanding anything in this Article 4, no adjustment shall be made in the
acquisition rights attached to the Warrants if the issue of Common Shares is
being made on exercise of any Warrants pursuant to this Indenture or in
connection with: (a) any stock option or stock purchase plan in force from time
to time for directors, officers, employees, consultants or other service
providers of the Corporation; (b) the satisfaction of existing instruments
issued at the date hereof including any convertible promissory notes; (c) the
conversion into Common Shares of any debentures of the Corporation issued
pursuant to the trust indenture dated October 19, 2006 between the Corporation
and the Trustee; or (d) any further issuances of Common Shares or other
issuances of securities of the Corporation.
 
4.4  
Determination by Corporation's Auditors

 
In the event of any question arising with respect to the adjustments provided
for in this Article 4 such question shall be conclusively determined by the
Corporation's Auditors (or alternate firm of chartered accountants if, for any
reason, the Corporation's Auditors are unable to act) who shall have access to
all necessary records of the Corporation, and such determination shall be
binding upon the Corporation, the Trustee, all Warrantholders and all other
persons interested therein.
 
4.5  
Proceedings Prior to any Action Requiring Adjustment

 
As a condition precedent to the taking of any action which would require an
adjustment in any of the acquisition rights pursuant to any of the Warrants,
including the number of Common Shares which are to be received upon the exercise
thereof, the Corporation shall take any corporate action which may, in the
opinion of Counsel, be necessary in order that the Corporation has unissued and
reserved in its authorized capital and may validly and legally issue as fully
paid and non-assessable all the shares which the holders of such Warrants are
entitled to receive on the full exercise thereof in accordance with the
provisions hereof.
 
4.6  
Certificate of Adjustment

 
The Corporation shall from time to time immediately after the occurrence of any
event which requires an adjustment or readjustment as provided in this Article
4, deliver a certificate of the Corporation to the Trustee specifying the nature
of the event requiring the same and the amount of the adjustment or readjustment
necessitated thereby and setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based, which
certificate and the amount of the adjustment or re-adjustment specified therein
shall be supported by a certificate of the Corporation's Auditors verifying such
calculation.
 
 

--------------------------------------------------------------------------------


 
15
 
4.7  
Notice of Special Matters

 
The Corporation covenants with the Trustee that, so long as any Warrant remains
outstanding, it will give written notice to the Trustee and to the
Warrantholders of its intention to fix a record date that is prior to the Expiry
Date for the issuance of rights, options or warrants (other than the Warrants)
to all or substantially all the holders of its outstanding Common Shares.  Such
notice shall specify the particulars of such event and the record date for such
event, provided that the Corporation shall only be required to specify in the
notice such particulars of the event as shall have been fixed and determined on
the date on which the notice is given.  The notice shall be given in each case
not less than twenty-one (21) days prior to such applicable record date.
 
4.8  
No Action after Notice

 
The Corporation covenants with the Trustee that it will not close its transfer
books or take any other corporate action which might deprive the holder of a
Warrant of the opportunity to exercise its right of acquisition pursuant thereto
during the period of fourteen (14) days after the giving of the certificate or
notices set forth in Sections 4.6 and 4.7.
 
4.9  
Other Action

 
In case the Corporation, after the date hereof, shall take any action affecting
the Common Shares other than action described in this Article 4, which in the
reasonable opinion of the directors of the Corporation would materially affect
the rights of Warrantholders, the number of Common Shares which may be acquired
upon exercise of the Warrants shall be adjusted in such manner and at such time,
by action of the directors, acting reasonably, in their sole discretion as they
may determine to be equitable in the circumstances, provided that no such
adjustment will be made unless prior approval of any stock exchange on which the
Common Shares are listed for trading has been obtained, if required.  Failure of
the taking of action by the directors so as to provide for an adjustment prior
to the effective date of any action by the Corporation affecting the Common
Shares shall be conclusive evidence that the directors have determined that it
is equitable to make no adjustment in the circumstances.
 
4.10  
Protection of Trustee

 
Except as provided in Section 9.2, the Trustee shall not:
 
(a)  
at any time be under any duty or responsibility to any Warrantholder to
determine whether any facts exist which may require any adjustment contemplated
by Section 4.1, or with respect to the nature or extent of any such adjustment
when made, or with respect to the method employed in making the same;

 
(b)  
be accountable with respect to the validity or value (or the kind or amount) of
any Common Shares or of any shares or other securities or property which may at
any time be issued or delivered upon the exercise of the rights attaching to any
Warrant;

 
(c)  
be responsible for any failure of the Corporation to issue, transfer or deliver
Common Shares or certificates for the same upon the surrender of any Warrants
for the purpose of the exercise of such rights or to comply with any of the
covenants contained in this Article 4; and

 
(d)  
incur any liability or be in any way responsible for the consequences of any
breach on the part of the Corporation of any of the representations, warranties
or covenants herein contained or of any acts of the directors, officers,
employees, agents or servants of the Corporation.

 
 

--------------------------------------------------------------------------------


16
 
 
4.11  
Participation by Warrantholder

 
No adjustments shall be made pursuant to this Article 4 if the Warrantholders
are entitled to participate in any event described in this Article 4 on the same
terms, mutatis mutandis, as if the Warrantholders had exercised their Warrants
prior to, or on the effective date or record date of, such event.
 
ARTICLE 5
RIGHTS OF THE CORPORATION AND COVENANTS
 
5.1  
Optional Purchases by the Corporation

 
Subject to compliance with applicable securities legislation and approval of
applicable regulatory authorities, the Corporation may from time to time
purchase by private contract or otherwise any of the Warrants.  Any such
purchase shall be made at the lowest price or prices at which, in the opinion of
the directors, such Warrants are then obtainable, plus reasonable costs of
purchase, and may be made in such manner, from such persons and on such other
terms as the Corporation, in its sole discretion, may determine.  Any Warrant
Certificates representing the Warrants purchased pursuant to this Section 5.1
shall forthwith be delivered to and cancelled by the Trustee.  No Warrants shall
be issued in replacement thereof.
 
5.2  
General Covenants

 
The Corporation covenants with the Trustee and the Warrantholders that so long
as any Warrants remain outstanding:
 
(a)  
it will reserve and keep available a sufficient number of Common Shares for the
purpose of enabling it to satisfy its obligations to issue Common Shares upon
the exercise of the Warrants;

 
(b)  
it will cause the Common Shares and the certificates representing the Common
Shares from time to time acquired pursuant to the exercise of the Warrants to be
duly issued and delivered in accordance with the Warrant Certificates and the
terms hereof;

 
(c)  
all Common Shares which shall be issued upon exercise of the right to acquire
provided for herein and in the Warrant Certificates, upon compliance with all of
the applicable terms and conditions hereof and thereof, shall be fully paid and
non-assessable;

 
(d)  
it will use reasonable commercial efforts to maintain its corporate existence
or, if applicable, the corporate existence of any successor corporation (as
defined in Section 8.2) and carry on its business in the ordinary course,
provided that the foregoing shall not prevent or be construed to prevent or
impair the Corporation from completing any merger, arrangement, reorganization,
amalgamation, recapitalization, business combination or other similar
transaction;

 
(e)  
it will use reasonable commercial efforts to make all requisite filings under
applicable Canadian securities legislation and stock exchange rules including
those necessary to report the exercise of the right to acquire Common Shares
pursuant to Warrants, provided that the foregoing shall not prevent or be
construed to prevent or impair the Corporation from completing any merger,
arrangement, reorganization, amalgamation, recapitalization, business
combination or other similar transaction; and

 
(f)  
generally, it will well and truly perform and carry out all of the acts or
things to be done by it as provided in this Indenture.

 
 

--------------------------------------------------------------------------------


17
 
 
5.3  
Trustee's Remuneration and Expenses

 
The Corporation covenants that it will pay to the Trustee from time to time
reasonable remuneration for its services hereunder and will pay or reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in the administration or execution of the trusts
hereby created (including the reasonable compensation and the disbursements of
its Counsel and all other advisers and assistants not regularly in its employ)
both before any default hereunder and thereafter until all duties of the Trustee
hereunder shall be finally and fully performed, except any such expense,
disbursement or advance as may arise out of or result from the Trustee's
negligence, wilful misconduct or bad faith.  The Trustee will not have any
recourse against any monies, securities or other property held by it for the
benefit of the Warrantholders pursuant to this Indenture for the payment of its
fee.
 
5.4  
Securities Qualification Requirements

 
If, in the opinion of Counsel, any instrument (other than a prospectus) is
required to be filed with, or any permission is required to be obtained from any
governmental authority in Canada or any other step is required under any federal
or provincial law of Canada before any Common Shares which a Warrantholder is
entitled to acquire pursuant to the exercise of any Warrant may properly and
legally be issued upon due exercise thereof and, after the expiration of any
applicable restricted trading period from the date hereof, traded, without
further formality or restriction, the Corporation covenants that it will take
such required action (other than filing a prospectus).
 
5.5  
Performance of Covenants by Trustee

 
If the Corporation shall fail to perform any of its covenants contained in this
Indenture, the Trustee may notify the Warrantholders of such failure on the part
of the Corporation or may itself perform any of the covenants capable of being
performed by it but, subject to Section 9.2, shall be under no obligation to
perform said covenants or to notify the Warrantholders of such performance by
it.  All sums expended or advanced by the Trustee in so doing shall be repayable
as provided in Section 5.3.  No such performance, expenditure or advance by the
Trustee shall relieve the Corporation of any default hereunder or of its
continuing obligations under the covenants herein contained.
 
5.6  
Enforceability of Warrants

 
The Corporation covenants and agrees that it is duly authorized to create and
issue the Warrants to be issued hereunder and that the Warrants, when issued and
countersigned as herein provided, will be valid and enforceable against the
Corporation in accordance with the provisions hereof and the terms hereof and
that, subject to the provisions of this Indenture, the Corporation will cause
the Common Shares from time to time acquired pursuant to the Warrants under this
Indenture and the certificates representing such Common Shares to be duly issued
and delivered in accordance with the terms of this Indenture.
 
ARTICLE 6
ENFORCEMENT
 
6.1  
Suits by Warrantholders

 
All or any of the rights conferred upon any Warrantholder by any of the terms of
the Warrant Certificates or of this Indenture, or of both, may be enforced by
the Warrantholder by appropriate proceedings but without prejudice to the right
which is hereby conferred upon the Trustee to proceed in its own name to enforce
each and all of the provisions herein contained for the benefit of the
Warrantholders. The Warrantholder may enforce such rights whether or not the
Trustee has waived any default pursuant to Section 6.3(c).
 
 

--------------------------------------------------------------------------------


 
18
 
6.2  
Limitation of Liability

 
The obligations hereunder are not personally binding upon, nor shall resort
hereunder be had to, the private property of any of the past, present or future
directors or shareholders of the Corporation or any successor corporation or any
of the past, present or future officers, employees or agents of the Corporation
or any successor corporation, but only the property of the Corporation or any
successor corporation shall be bound in respect hereof.
 
6.3  
Waiver of Default

 
Upon the happening of any default hereunder:
 
(a)  
the Trustee will provide a notice as provided in Section 10.2 to the
Warrantholders setting out, in reasonable detail, the particulars of such
default;

 
(b)  
the holders of not less than 51% of the Warrants then outstanding shall have
power (in addition to the powers exercisable by extraordinary resolution) by
requisition in writing to instruct the Trustee to waive any default hereunder
and the Trustee shall thereupon waive the default upon such terms and conditions
as shall be prescribed in such requisition; or

 
(c)  
the Trustee shall have power to waive any default hereunder upon such terms and
conditions as the Trustee may deem advisable, if, in the Trustee's reasonable
opinion, the same shall have been cured or adequate provision made therefor;

 
provided that no delay or omission of the Trustee or of the Warrantholders to
exercise any right or power accruing upon any default shall impair any such
right or power or shall be construed to be a waiver of any such default or
acquiescence therein and provided further that no act or omission either of the
Trustee or of the Warrantholders in the premises shall extend to or be taken in
any manner whatsoever to affect any subsequent default hereunder of the rights
resulting therefrom.
 
ARTICLE 7
MEETINGS OF WARRANTHOLDERS
 
7.1  
Right to Convene Meetings

 
The Trustee may at any time and from time to time, and shall on receipt of a
written request of the Corporation or of a Warrantholders' Request and upon
being indemnified and funded to its reasonable satisfaction by the Corporation
or by the Warrantholders signing such Warrantholders' Request against the costs
which may be incurred in connection with the calling and holding of such
meeting, convene a meeting of the Warrantholders.  In the event of the Trustee
failing to so convene a meeting within seven (7) Business Days after receipt of
such written request of the Corporation or such Warrantholders' Request and the
indemnity and funding given as aforesaid, the Corporation or such
Warrantholders, as the case may be, may convene such meeting.  Every such
meeting shall be held in the City of Calgary or at such other place as may be
approved or determined by the Trustee.
 
7.2  
Notice

 
 

--------------------------------------------------------------------------------


19
 
 
At least twenty-one (21) days' prior written notice of any meeting of
Warrantholders shall be given to the Warrantholders in the manner provided for
in Section 10.2 and a copy of such notice shall be sent by mail to the Trustee
(unless the meeting has been called by the Trustee) and to the Corporation
(unless the meeting has been called by the Corporation).  Such notice shall
state the time when and the place where the meeting is to be held, shall state
briefly the general nature of the business to be transacted thereat and shall
contain such information as is reasonably necessary to enable the Warrantholders
to make a reasoned decision on the matter, but it shall not be necessary for any
such notice to set out the terms of any resolution to be proposed or any of the
provisions of this Article 7.
 
7.3  
Chairman

 
An individual (who need not be a Warrantholder) designated in writing by the
Trustee shall be chairman of the meeting and if no individual is so designated,
or if the individual so designated is not present within fifteen (15) minutes
from the time fixed for the holding of the meeting, the Warrantholders present
in person or by proxy shall choose some individual present to be chairman.
 
7.4  
Quorum

 
Subject to the provisions of Section 7.11, at any meeting of the Warrantholders
a quorum shall consist of Warrantholders present in person or by proxy and
entitled to purchase at least 20% of the aggregate number of Common Shares which
could be acquired pursuant to all the then outstanding Warrants, provided that
at least two persons entitled to vote thereat are personally present.  If a
quorum of the Warrantholders shall not be present within thirty (30) minutes
from the time fixed for holding any meeting, the meeting, if summoned by
Warrantholders or on a Warrantholders' Request, shall be dissolved; but in any
other case the meeting shall be adjourned to the same day in the next week
(unless such day is not a Business Day, in which case it shall be adjourned to
the next following Business Day) at the same time and place and no notice of the
adjournment need be given.  Any business may be brought before or dealt with at
an adjourned meeting which might have been dealt with at the original meeting in
accordance with the notice calling the same.  No business shall be transacted at
any meeting unless a quorum be present at the commencement of business; provided
that at the adjourned meeting the Warrantholders present in person or
represented by proxy shall form a quorum and may transact the business for which
the meeting was originally convened, notwithstanding that they may not be
entitled to acquire at least 20% of the aggregate number of Common Shares which
may be acquired pursuant to all then outstanding Warrants.
 
7.5  
Power to Adjourn

 
The chairman of any meeting at which a quorum of the Warrantholders is present
may, with the consent of the meeting, adjourn any such meeting, and no notice of
such adjournment need be given except such notice, if any, as the meeting may
prescribe.
 
7.6  
Show of Hands

 
Every question submitted to a meeting shall be decided in the first place by a
majority of the votes given on a show of hands except that votes on an
extraordinary resolution shall be given in the manner hereinafter provided.  At
any such meeting, unless a poll is duly demanded as herein provided, a
declaration by the chairman that a resolution has been carried or carried
unanimously or by a particular majority or lost or not carried by a particular
majority shall be conclusive evidence of the fact.
 
7.7  
Poll and Voting

 
On every extraordinary resolution, and on any other question submitted to a
meeting and after a vote by show of hands when demanded by the chairman or by
one or more of the Warrantholders acting in person or by proxy and entitled to
acquire in the aggregate at least 5% of the aggregate number of Common Shares
which could be acquired pursuant to all the Warrants then outstanding, a poll
shall be taken in such manner as the chairman shall direct.  Questions other
than those required to be determined by extraordinary resolution shall be
decided by a majority of the votes cast on the poll.
 
 

--------------------------------------------------------------------------------


20
 
 
On a show of hands, every person who is present and entitled to vote, whether as
a Warrantholder or as proxy for one or more absent Warrantholders, or both,
shall have one vote.  On a poll, each Warrantholder present in person or
represented by a proxy duly appointed by instrument in writing shall be entitled
to one vote in respect of each whole Common Share which it is entitled to
acquire pursuant to the Warrant or Warrants then held or represented by it.  A
proxy need not be a Warrantholder.  The chairman of any meeting shall be
entitled, both on a show of hands and on a poll, to vote in respect of the
Warrants, if any, held or represented by him.
 
7.8  
Regulations

 
The Trustee, or the Corporation with the approval of the Trustee, may from time
to time make and from time to time vary such regulations as it shall think fit
for:
 
(a)  
the setting of the record date for a meeting for the purpose of determining
Warrantholders entitled to receive notice of and to vote at the meeting;

 
(b)  
the issue of voting certificates by any bank, trust company or other depositary
satisfactory to the Trustee stating that the Warrant Certificates specified
therein have been deposited with it by a named person and will remain on deposit
until after the meeting, which voting certificate shall entitle the persons
named therein to be present and vote at any such meeting and at any adjournment
thereof or to appoint a proxy or proxies to represent them and vote for them at
any such meeting and at any adjournment thereof in the same manner and with the
same effect as though the persons so named in such voting certificates were the
actual bearers of the Warrant Certificates specified therein;

 
(c)  
the deposit of voting certificates and instruments appointing proxies at such
place and time as the Trustee, the Corporation or the Warrantholders convening
the meeting, as the case may be, may in the notice convening the meeting direct;

 
(d)  
the deposit of voting certificates and instruments appointing proxies at some
approved place or places other than the place at which the meeting is to be held
and enabling particulars of such instruments appointing proxies to be mailed or
telecopied before the meeting to the Corporation or to the Trustee at the place
where the same is to be held and for the voting of proxies so deposited as
though the instruments themselves were produced at the meeting;

 
(e)  
the form of the instrument of proxy; and

 
(f)  
generally for the calling of meetings of Warrantholders and the conduct of
business thereat.

 
Any regulations so made shall be binding and effective and the votes given in
accordance therewith shall be valid and shall be counted, provided that such
regulations are not inconsistent with the other provisions of this
Indenture.  Save as such regulations may provide, the only persons who shall be
recognized at any meeting as a Warrantholder, or be entitled to vote or be
present at the meeting in respect thereof (subject to Section 7.9), shall be
Warrantholders or proxies of Warrantholders.
 

--------------------------------------------------------------------------------


21
 
 
7.9  
Corporation, Agent and Trustee May be Represented

 
The Corporation, Agent and the Trustee, by their respective directors, officers,
and employees and the Counsel for the Corporation and for the Trustee may attend
any meeting of the Warrantholders, but, subject to the right of the Agent to
vote Warrants held by them, shall not be entitled to vote thereat.
 
7.10  
Powers Exercisable by Extraordinary Resolution

 
In addition to all other powers conferred upon them by any other provisions of
this Indenture or by law, the Warrantholders at a meeting shall, subject to the
provisions of Section 7.11, have the power, exercisable from time to time by
extraordinary resolution:
 
(a)  
to agree to any modification, abrogation, alteration, compromise or arrangement
of the rights of Warrantholders or the Trustee in its capacity as trustee
hereunder (subject to the Trustee's prior consent, acting reasonably) or on
behalf of the Warrantholders against the Corporation whether such rights arise
under this Indenture or the Warrant Certificates or otherwise;

 
(b)  
to amend, alter or repeal any extraordinary resolution previously passed or
sanctioned by the Warrantholders;

 
(c)  
to direct or to authorize the Trustee, subject to Subsection 9.2(b) hereof, to
enforce any of the covenants on the part of the Corporation contained in this
Indenture or the Warrant Certificates or to enforce any of the rights of the
Warrantholders in any manner specified in such extraordinary resolution or to
refrain from enforcing any such covenant or right;

 
(d)  
to waive, and to direct the Trustee to waive, any default on the part of the
Corporation in complying with any provisions of this Indenture or the Warrant
Certificates either unconditionally or upon any conditions specified in such
extraordinary resolution;

 
(e)  
to restrain any Warrantholder from taking or instituting any suit, action or
proceeding against the Corporation for the enforcement of any of the covenants
on the part of the Corporation in this Indenture or the Warrant Certificates or
to enforce any of the rights of the Warrantholders;

 
(f)  
to direct any Warrantholder who, as such, has brought any suit, action or
proceeding to stay or to discontinue or otherwise to deal with the same upon
payment of the costs, charges and expenses reasonably and properly incurred by
such Warrantholder in connection therewith;

 
(g)  
to assent to any change in or omission from the provisions contained in the
Warrant Certificates and this Indenture or any ancillary or supplemental
instrument which may be agreed to by the Corporation, and to authorize the
Trustee to concur in and execute any ancillary or supplemental indenture
embodying the change or omission;

 
(h)  
with the consent of the Corporation, such consent not to be unreasonably
withheld or delayed, to remove the Trustee or its successor in office and to
appoint a new trustee or trustees to take the place of the Trustee so removed;
and

 
(i)  
to assent to any compromise or arrangement with any creditor or creditors or any
class or classes of creditors, whether secured or otherwise, and with holders of
any shares or other securities of the Corporation.

 
 

--------------------------------------------------------------------------------


 
22
 
 
7.11  
Meaning of Extraordinary Resolution

 
(a)  
The expression "extraordinary resolution" when used in this Indenture means,
subject as hereinafter provided in this Section 7.11 and in Section 7.14, a
resolution proposed at a meeting of Warrantholders duly convened for that
purpose and held in accordance with the provisions of this Article 7 at which
there are present in person or by proxy Warrantholders entitled to acquire at
least 20% of the aggregate number of Common Shares which may be acquired
pursuant to all the then outstanding Warrants and passed by the affirmative
votes of Warrantholders entitled to acquire not less than 662/3% of the
aggregate number of Common Shares which may be acquired pursuant to all the then
outstanding Warrants represented at the meeting and voted on the poll upon such
resolution.

 
(b)  
If, at the meeting at which an extraordinary resolution is to be considered,
Warrantholders entitled to acquire at least 20% of the aggregate number of
Common Shares which may be acquired pursuant to all the then outstanding
Warrants are not present in person or by proxy within thirty (30) minutes after
the time appointed for the meeting, then the meeting, if convened by
Warrantholders or on a Warrantholders' Request, shall be dissolved; but in any
other case it shall stand adjourned to such day, being not less than fifteen
(15) or more than sixty (60) days later, and to such place and time as may be
appointed by the chairman.  Not less than ten (10) days' prior notice shall be
given of the time and place of such adjourned meeting in the manner provided for
in Section 10.2.  Such notice shall state that at the adjourned meeting the
Warrantholders present in person or by proxy shall form a quorum but it shall
not be necessary to set forth the purposes for which the meeting was originally
called or any other particulars.  At the adjourned meeting the Warrantholders
present in person or by proxy shall form a quorum and may transact the business
for which the meeting was originally convened and a resolution proposed at such
adjourned meeting and passed by the requisite vote as provided in
Subsection 7.11(a) shall be an extraordinary resolution within the meaning of
this Indenture notwithstanding that Warrantholders entitled to acquire at least
20% of the aggregate number of Common Shares which may be acquired pursuant to
all the then outstanding Warrants are not present in person or by proxy at such
adjourned meeting.

 
(c)  
Subject to Section 7.14, votes on an extraordinary resolution shall always be
given on a poll and no demand for a poll on an extraordinary resolution shall be
necessary.

 
7.12  
Powers Cumulative

 
Any one or more of the powers or any combination of the powers in this Indenture
stated to be exercisable by the Warrantholders by extraordinary resolution or
otherwise may be exercised from time to time and the exercise of any one or more
of such powers or any combination of powers from time to time shall not be
deemed to exhaust the right of the Warrantholders to exercise such power or
powers or combination of powers then or thereafter from time to time.
 
7.13  
Minutes

 
Minutes of all resolutions and proceedings at every meeting of Warrantholders
shall be made and duly entered in books to be provided from time to time for
that purpose by the Trustee at the expense of the Corporation, and any such
minutes as aforesaid, if signed by the chairman or the secretary of the meeting
at which such resolutions were passed or proceedings had shall be prima facie
evidence of the matters therein stated and, until the contrary is proved, every
such meeting in respect of the proceedings of which minutes shall have been made
shall be deemed to have been duly convened and held, and all resolutions passed
thereat or proceedings taken shall be deemed to have been duly passed and taken.
 
 

--------------------------------------------------------------------------------


 
23
 
7.14  
Instruments in Writing

 
All actions which may be taken and all powers that may be exercised by the
Warrantholders at a meeting held as provided in this Article 7 may also be taken
and exercised by Warrantholders entitled to acquire at least 66 2/3% of the
aggregate number of Common Shares which may be acquired pursuant to all the then
outstanding Warrants by an instrument in writing signed in one or more
counterparts by such Warrantholders in person or by attorney duly appointed in
writing, and the expression "extraordinary resolution" when used in this
Indenture shall include an instrument so signed.
 
7.15  
Binding Effect of Resolutions

 
Every resolution and every extraordinary resolution passed in accordance with
the provisions of this Article 7 at a meeting of Warrantholders shall be binding
upon all the Warrantholders, whether present at or absent from such meeting, and
every instrument in writing signed by Warrantholders in accordance with
Section 7.14 shall be binding upon all the Warrantholders, whether signatories
thereto or not, and each and every Warrantholder and the Trustee (subject to the
provisions for indemnity herein contained) shall be bound to give effect
accordingly to every such resolution and instrument in writing.
 
7.16  
Holdings by Corporation Disregarded

 
In determining whether Warrantholders holding Warrant Certificates evidencing
the entitlement to acquire the required number of Common Shares are present at a
meeting of Warrantholders for the purpose of determining a quorum or have
concurred in any consent, waiver, extraordinary resolution, Warrantholders'
Request or other action under this Indenture, Warrants owned legally or
beneficially by the Corporation or any Subsidiary of the Corporation shall be
disregarded in accordance with the provisions of Section 10.8.
 
ARTICLE 8
SUPPLEMENTAL INDENTURES
 
8.1  
Provision for Supplemental Indentures for Certain Purposes

 
From time to time the Corporation (when authorized by action of the directors)
and the Trustee may, subject to the provisions hereof, and they shall, when so
directed in accordance with the provisions hereof, execute and deliver by their
proper officers, indentures or instruments supplemental hereto, which thereafter
shall form part hereof, for any one or more or all of the following purposes:
 
(a)  
setting forth any adjustments resulting from the application of the provisions
of Article 4;

 
(b)  
adding to the provisions hereof such additional covenants and enforcement
provisions as, in the opinion of Counsel, are necessary or advisable in the
premises, provided that the same are not in the opinion of the Trustee
prejudicial to the interests of the Warrantholders;

 
(c)  
giving effect to any extraordinary resolution passed as provided in Article 7;

 
(d)  
making such provisions not inconsistent with this Indenture as may be necessary
or desirable with respect to matters or questions arising hereunder or for the
purpose of obtaining a listing or quotation of the Warrants on any stock
exchange, provided that such provisions are not, in the opinion of the Trustee,
prejudicial to the interests of the Warrantholders;

 
 

--------------------------------------------------------------------------------


24
 
 
(e)  
adding to or altering the provisions hereof in respect of the transfer of
Warrants, making provision for the exchange of Warrant Certificates, and making
any modification in the form of the Warrant Certificates which does not affect
the substance thereof;

 
(f)  
with the prior approval of the OTC Bulletin Board or such other stock exchange
upon which the Common Shares of the Corporation are listed and posted for
trading, if required, modifying any of the provisions of this Indenture,
including relieving the Corporation from any of the obligations, conditions or
restrictions herein contained, provided that such modification or relief shall
be or become operative or effective only if, in the opinion of the Trustee, such
modification or relief in no way prejudices any of the rights of the
Warrantholders or of the Trustee, and provided further that the Trustee may in
its sole discretion decline to enter into any such supplemental indenture which
in its opinion may not afford adequate protection to the Trustee when the same
shall become operative; and

 
(g)  
for any other purpose not inconsistent with the terms of this Indenture,
including the correction or rectification of any ambiguities, defective or
inconsistent provisions, errors, mistakes or omissions herein, provided that in
the opinion of the Trustee the rights of the Trustee and of the Warrantholders
are in no way prejudiced thereby.

 
8.2  
Successor Corporations

 
In the case of the consolidation, amalgamation, arrangement, merger or transfer
of the undertaking or assets of the Corporation as an entirety or substantially
as an entirety to another corporation ("successor corporation"), the successor
corporation resulting from such consolidation, amalgamation, arrangement, merger
or transfer (if not the Corporation) shall expressly assume, by supplemental
indenture satisfactory in form to the Trustee and executed and delivered to the
Trustee, the due and punctual performance and observance of each and every
covenant and condition of this Indenture to be performed and observed by the
Corporation.
 
ARTICLE 9
CONCERNING THE TRUSTEE
 
9.1  
Trust Indenture Legislation

 
(a)  
If and to the extent that any provision of this Indenture limits, qualifies or
conflicts with a mandatory requirement of Applicable Legislation, such mandatory
requirement shall prevail.

 
(b)  
The Corporation and the Trustee agree that each will, at all times in relation
to this Indenture and any action to be taken hereunder, observe and comply with
and be entitled to the benefits of Applicable Legislation.

 
9.2  
Rights and Duties of Trustee

 
(a)  
In the exercise of the rights and duties prescribed or conferred by the terms of
this Indenture, the Trustee shall exercise that degree of care, diligence and
skill that a reasonably prudent trustee would exercise in comparable
circumstances.  No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own wilful misconduct or bad faith or any breach by it of its
obligations or duties under this Indenture.

 
 

--------------------------------------------------------------------------------


25
 
 
(b)  
The obligation of the Trustee to commence or continue any act, action or
proceeding for the purpose of enforcing any rights of the Trustee or the
Warrantholders hereunder shall be conditional upon the Warrantholders
furnishing, when required by notice by the Trustee, sufficient funds to commence
or to continue such act, action or proceeding and an indemnity reasonably
satisfactory to the Trustee to protect and to hold harmless the Trustee against
the costs, charges and expenses and liabilities to be incurred thereby and any
loss and damage it may suffer by reason thereof.  None of the provisions
contained in this Indenture shall require the Trustee to expend or to risk its
own funds or otherwise to incur financial liability in the performance of any of
its duties or in the exercise of any of its rights or powers unless indemnified
as aforesaid.

 
(c)  
The Trustee may, before commencing or at any time during the continuance of any
such act, action or proceeding, require the Warrantholders, at whose instance it
is acting to deposit with the Trustee the Warrants held by them, for which
Warrants the Trustee shall issue receipts.

 
(d)  
Every provision of this Indenture that by its terms relieves the Trustee of
liability or entitles it to rely upon any evidence submitted to it is subject to
the provisions of Applicable Legislation, of this Section 9.2 and of
Section 9.3.

 
9.3  
Evidence, Experts and Advisers

 
(a)  
In addition to the reports, certificates, opinions and other evidence required
by this Indenture, the Corporation shall furnish to the Trustee such additional
evidence of compliance with any provision hereof, and in such form, as may be
prescribed by Applicable Legislation or as the Trustee may reasonably require by
written notice to the Corporation.

 
(b)  
In the exercise of its rights and duties hereunder, the Trustee may, if it is
acting in good faith, rely as to the truth of the statements and the accuracy of
the opinions expressed in statutory declarations, opinions, reports, written
requests, consents, or orders of the Corporation, certificates of the
Corporation or other evidence furnished to the Trustee pursuant to a request of
the Trustee, provided that such evidence complies with Applicable Legislation
and that the Trustee complies with Applicable Legislation and that the Trustee
examines the same and determines that such evidence complies with the applicable
requirements of this Indenture.

 
(c)  
Whenever it is provided in this Indenture or under Applicable Legislation that
the Corporation shall deposit with the Trustee resolutions, certificates,
reports, opinions, requests, orders or other documents, it is intended that the
trust, accuracy and good faith on the effective date thereof and the facts and
opinions stated in all such documents so deposited shall, in each and every such
case, be conditions precedent to the right of the Corporation to have the
Trustee take the action to be based thereon.

 
(d)  
Proof of the execution of an instrument in writing, including a Warrantholders'
Request, by any Warrantholder may be made by the certificate of a notary public,
or other officer with similar powers, that the person signing such instrument
acknowledged to it the execution thereof, or by an affidavit of a witness to
such execution or in any other manner which the Trustee may consider adequate.

 
(e)  
The Trustee may employ or retain such Counsel, accountants, appraisers or other
experts or advisers as it may reasonably require for the purpose of discharging
its duties hereunder and may pay reasonable remuneration for all services so
performed by any of them, without taxation of costs of any Counsel, and shall
not be responsible for any misconduct or negligence on the part of any such
experts or advisers who have been appointed with due care by the Trustee.

 
 

--------------------------------------------------------------------------------


26
 
 
(f)  
The Trustee may act and rely and shall be protected in acting and relying in
good faith on the opinion or advice of or information obtained from any Counsel,
accountant, appraiser, engineer or other expert or adviser, whether retained or
employed by the Corporation or by the Trustee, in relation to any matter arising
in the administration of the trusts hereof.

 
9.4  
Documents, Monies, etc. Held by Trustee

 
Any securities, documents of title or other instruments that may at any time be
held by the Trustee subject to the trusts hereof may be placed in the deposit
vaults of the Trustee or of any Canadian chartered bank listed in Schedule I to
the Bank Act (Canada) or of any trust company registered to do business in
Canada or deposited for safekeeping with any such bank or trust company.  Unless
herein otherwise expressly provided, any monies so held pending the application
or withdrawal thereof under any provisions of this Indenture upon the written
direction of the Corporation shall be or, with the consent of the Corporation
may be: (i) deposited in the name of the Trustee in any Canadian chartered bank
listed in Schedule I to the Bank Act (Canada) or any trust company registered to
do business in Canada at the rate of interest (if any) then current on similar
deposits; (ii) deposited in the deposit department of the Trustee; or
(iii) invested in treasury bills or short term interest bearing or discounted
obligations issued or guaranteed by the Government of Canada or a province
thereof, of any Canadian chartered bank listed in Schedule I of the Bank Act
(Canada) or of the Trustee, provided that the securities shall not have a
maturity date of more than sixty (60) days from the date of such
investment.  Unless the Corporation shall be in default hereunder or unless
otherwise specifically provided herein, all interest or other income received by
the Trustee in respect of such deposits and investments shall belong to the
Corporation.
 
9.5  
Actions by Trustee to Protect Interest

 
The Trustee shall have power to institute and to maintain such actions and
proceedings as it may consider necessary or expedient to preserve, protect or
enforce its interests and the interests of the Warrantholders.
 
9.6  
Trustee Not Required to Give Security

 
The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts and powers of this Indenture or otherwise in respect of
the premises.
 
9.7  
Protection of Trustee

 
By way of supplement to the provisions of any law for the time being relating to
trustees it is expressly declared and agreed as follows:
 
(a)  
the Trustee shall not be liable for or by reason of any statements of fact or
recitals in this Indenture or in the Warrant Certificates (except the
representation contained in Section 9.9 or in the certificate of the Trustee on
the Warrant Certificates) or be required to verify the same, but all such
statements or recitals are and shall be deemed to be made by the Corporation;

 
(b)  
nothing herein contained shall impose any obligation on the Trustee to see to or
to require evidence of the registration or filing (or renewal thereof) of this
Indenture or any instrument ancillary or supplemental hereto;

 
(c)  
the Trustee shall not be bound to give notice to any person or persons of the
execution hereof;

 
(d)  
the Trustee shall not incur any liability or responsibility whatever or be in
any way responsible for the consequence of any breach on the part of the
Corporation of any of its covenants herein contained or of any acts of any
directors, officers, employees, agents or servants of the Corporation; and

 
 

--------------------------------------------------------------------------------


27
 
 
(e)  
the Corporation hereby indemnifies and agrees to hold harmless the Trustee from
and against any and all liabilities, losses, damages, penalties, claims,
actions, suits, costs, expenses and disbursements, including reasonable legal
fees and disbursements of whatever kind and nature which may at any time be
imposed on or incurred by or asserted against the Trustee, whether groundless or
otherwise, arising from or out of any act, omission or error of the Trustee made
in good faith in the conduct of its duties hereunder, provided that the Trustee
has met the standard of care, diligence and skill provided for in
Subsection 9.2(a) and, provided further, that the Corporation shall not be
required to indemnify the Trustee in the event of the negligence or wilful
misconduct of the Trustee, as provided in Subsection 9.2(a), and this provision
shall survive the resignation or removal of the Trustee or the termination or
discharge of this Agreement.

 
9.8  
Replacement of Trustee; Successor by Merger

 
(a)  
The Trustee may resign its trust and be discharged from all further duties and
liabilities hereunder, subject to this Section 9.8, by giving to the Corporation
not less than 90 days' prior notice in writing or such shorter prior notice as
the Corporation may accept as sufficient.  The Warrantholders by extraordinary
resolution shall have power at any time to remove the existing Trustee and to
appoint a new Trustee.  In the event of the Trustee resigning or being removed
as aforesaid or being dissolved, becoming bankrupt, going into liquidation or
otherwise becoming incapable of acting hereunder, the Corporation shall
forthwith appoint a new trustee unless a new trustee has already been appointed
by the Warrantholders; failing such appointment by the Corporation, the retiring
Trustee or any Warrantholder may apply to a justice of the Court of Queen's
Bench of the Province of Alberta on such notice as such justice may direct, for
the appointment of a new trustee; but any new trustee so appointed by the
Corporation or by the Court shall be subject to removal as aforesaid by the
Warrantholders.  Any new trustee appointed under any provision of this
Section 9.8 shall be a corporation authorized to carry on the business of a
trust company in the Province of Alberta and, if required by the Applicable
Legislation for any other provinces, in such other provinces.  On any such
appointment the new trustee shall be vested with the same powers, rights, duties
and responsibilities as if it had been originally named herein as Trustee
hereunder.

 
(b)  
Upon the appointment of a successor trustee, the Corporation shall promptly
notify the Warrantholders thereof in the manner provided for in Section 10.2.

 
(c)  
Any Warrant Certificates certified but not delivered by a predecessor trustee
may be certified by the successor trustee in the name of the predecessor or
successor trustee.

 
(d)  
Any corporation in to which the Trustee may be merged or consolidated or
amalgamated, or any corporation resulting therefrom to which the Trustee shall
be a party, or any corporation succeeding to the trust business of the Trustee
shall be the successor to the Trustee hereunder without any further act on its
part or any of the parties hereto, provided that such corporation would be
eligible for appointment as successor trustee under Subsection 9.8(a).

 
9.9  
Conflict of Interest

 
(a)  
The Trustee represents to the Corporation that at the time of execution and
delivery hereof no material conflict of interest exists between its role as a
trustee hereunder and its role in any other capacity and agrees that in the
event of a material conflict of interest arising hereafter it will, within 90
days after ascertaining that it has such material conflict of interest, either
eliminate the same or assign its trust hereunder to a successor trustee approved
by the Corporation and meeting the requirements set forth in
Subsection 9.8(a).  Notwithstanding the foregoing provisions of this
Subsection 9.9(a), if any such material conflict of interest exists or hereafter
shall exist, the validity and enforceability of this Indenture and the Warrant
Certificates shall not be affected in any manner whatsoever by reason thereof.

 
 

--------------------------------------------------------------------------------


28
 
 
(b)  
Subject to Subsection 9.9(a), the Trustee, in its personal or any other
capacity, may buy, lend upon and deal in securities of the Corporation and
generally may contract and enter into financial transactions with the
Corporation or any Subsidiary of the Corporation without being liable to account
for any profit made thereby.

 
9.10  
Acceptance of Trust

 
The Trustee hereby accepts the trusts in this Indenture declared and provided
for and agrees to perform the same upon the terms and conditions herein set
forth.
 
9.11  
Trustee Not to be Appointed Receiver

 
The Trustee and any person related to the Trustee shall not be appointed a
receiver, a receiver and manager or liquidator of all or any part of the assets
or undertaking of the Corporation.
 
9.12  
Trustee Not Required to Give Notice

 
The Trustee shall not be bound to give any notice or do or take any act, action
or proceeding by virtue of the powers conferred on it hereby unless and until it
shall have been required so to do under the terms hereof; nor shall the Trustee
be required to take notice of any default hereunder, unless and until notified
in writing of such default, which notice shall distinctly specify the default
desired to be brought to the attention of the Trustee and in the absence of any
such notice the Trustee may for all purposes of this Indenture conclusively
assume that no default has been made in the observance or performance of any of
the representations, warranties, covenants, agreements or conditions contained
herein.  Any such notice shall in no way limit any discretion herein given to
the Trustee to determine whether or not the Trustee shall take action with
respect to any default.
 
ARTICLE 10
GENERAL
 
10.1  
Notice to the Corporation and the Trustee

 
(a)  
Unless herein otherwise expressly provided, any notice to be given hereunder to
the Corporation or the Trustee shall be deemed to be validly given if delivered,
sent by registered letter, postage prepaid or telecopied:

 
If to the Corporation:
 
Red Mile Entertainment, Inc.
4000 Bridgeway
Suite 101, Sausalito, California  94965


Attention:                      Chief Financial Officer
Telecopy:                      (415) 339-4249
 
 

--------------------------------------------------------------------------------


29
 
 
If to the Trustee:
 
Olympia Trust Company
Suite 2300, 125 - 9th Avenue SE
Calgary, AB  T2G 0P6


Attention:                      Manager, Corporate Trust Department
Telecopy:                      (403) 265-1455
 
and any such notice delivered in accordance with the foregoing shall be deemed
to have been received on the date of delivery if that date is a Business Day or
else on the next Business Day or, if mailed, on the fifth Business Day following
the date of the postmark on such notice or, if telecopied, on the next Business
Day following the date of transmission, provided that its contents are
transmitted and received completely and accurately.
 
(b)  
The Corporation or the Trustee, as the case may be, may from time to time notify
the other in the manner provided in Subsection 10.1(a) of a change of address
which, from the effective date of such notice and until changed by like notice,
shall be the address of the Corporation or the Trustee, as the case may be, for
all purposes of this Indenture.

 
(c)  
If, by reason of a strike, lockout or other work stoppage, actual or threatened,
involving postal employees, any notice to be given to the Trustee or to the
Corporation hereunder could reasonably be considered unlikely to reach its
destination, such notice shall be valid and effective only if it is delivered to
the named officer of the party to which it is addressed or, if it is delivered
to such party at the appropriate address provided in Subsection 10.1(a), by
telecopy or other means of prepaid, transmitted and recorded communication.

 
10.2  
Notice to Warrantholders

 
(a)  
Unless otherwise provided herein, notice to the Warrantholders under the
provisions of this Indenture shall be valid and effective if delivered or sent
by telecopy or by ordinary post addressed to such holders at their post office
addresses appearing on the register hereinbefore mentioned and shall be deemed
to have been effectively given on the date of delivery or, if mailed, on the
fifth Business Day following the date of the postmark on such notice or, if
telecopied, on the next Business Day following the date of transmission,
provided that its contents are transmitted and received completely and
accurately.

 
(b)  
If, by reason of a strike, lockout or other work stoppage, actual or threatened,
involving postal employees, any notice to be given to the Warrantholders
hereunder could reasonably be considered unlikely to reach its destination, such
notice shall be valid and effective only if it is delivered personally to such
Warrantholders or if delivered to the address for such Warrantholders contained
in the register of Warrants maintained by the Trustee, by telecopy or other
means of prepaid transmitted and recorded communication.

 
10.3  
Ownership of Warrants

 
The Corporation and the Trustee may deem and treat the registered owner of any
Warrants as the absolute owner thereof for all purposes, and the Corporation and
the Trustee shall not be affected by any notice or knowledge to the contrary
except where the Corporation or the Trustee is required to take notice by
statute or by order of a court of competent jurisdiction.  A Warrantholder shall
be entitled to the rights evidenced by its Warrant Certificate and all persons
may act accordingly.  The receipt of any such Warrantholder for the Common
Shares which may be acquired pursuant thereto shall be a good discharge to the
Corporation and the Trustee for the same and neither the Corporation nor the
Trustee shall be bound to inquire into the title of any such holder except where
the Corporation or the Trustee is required to take notice by statute or by order
of a court of competent jurisdiction.
 
 

--------------------------------------------------------------------------------


30
 
 
10.4  
Evidence of Ownership

 
(a)  
Upon receipt of a certificate of any bank, trust company or other depositary
satisfactory to the Trustee stating that the Warrants specified therein have
been deposited by a named person with such bank, trust company or other
depositary and will remain so deposited until the expiry of the period specified
therein, the Corporation and the Trustee may treat the person so named as the
owner, and such certificate as sufficient evidence of the ownership by such
person of such Warrant during such period, for the purpose of any requisition,
direction, consent, instrument or other document to be made, signed or given by
the holder of the Warrant so deposited.

 
(b)  
The Corporation and the Trustee may accept as sufficient evidence of the fact
and date of the signing of any requisition, direction, consent, instrument or
other document by any person (i) the signature of any officer of any bank, trust
company, or other depositary satisfactory to the Trustee as witness of such
execution, (ii) the certificate of any notary public or other officer authorized
to take acknowledgments of deeds to be recorded at the place where such
certificate is made that the person signing acknowledged to him the execution
thereof, (iii) a statutory declaration of a witness of such execution, or
(iv) any other documentation satisfactory to the Corporation and the Trustee.

 
10.5  
Counterparts

 
This Indenture may be executed in several counterparts, each of which when so
executed shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument and notwithstanding their date of
execution they shall be deemed to be dated as of the date hereof.
 
10.6  
Satisfaction and Discharge of Indenture

 
Upon the earlier of:
 
(a)  
the date by which there shall have been delivered to the Trustee for exercise or
destruction all Warrant Certificates theretofore certified hereunder; or

 
(b)  
the Expiry Time;

 
and if all certificates representing Common Shares required to be issued in
compliance with the provisions hereof have been issued and delivered hereunder
or to the Trustee in accordance with such provisions, this Indenture shall cease
to be of further effect and the Trustee, on demand of and at the cost and
expense of the Corporation and upon delivery to the Trustee of a certificate of
the Corporation stating that all conditions precedent to the satisfaction and
discharge of this Indenture have been complied with, shall execute proper
instruments acknowledging satisfaction of and discharging this
Indenture.  Notwithstanding the foregoing, the indemnities provided to the
Trustee by the Corporation hereunder shall remain in full force and effect and
survive the termination of this Indenture.
 
10.7  
Provisions of Indenture and Warrants for the Sole Benefit of Parties and
Warrantholders

 
Nothing in this Indenture or in the Warrant Certificates, expressed or implied,
shall give or be construed to give to any person other than the parties hereto
and the Warrantholders, as the case may be, any legal or equitable right, remedy
or claim under this Indenture, or under any covenant or provision herein or
therein contained, all such covenants and provisions being for the sole benefit
of the parties hereto and the Warrantholders.
 
 

--------------------------------------------------------------------------------


31
 
 
10.8  
Common Shares or Warrants Owned by the Corporation or its Subsidiaries -
Certificate to be Provided

 
For the purpose of disregarding any Warrants owned legally or beneficially by
the Corporation or any Subsidiary of the Corporation in Section 7.16, the
Corporation shall provide to the Trustee, from time to time, a certificate of
the Corporation setting forth as at the date of such certificate:
 
(a)  
the names (other than the name of the Corporation) of the registered holders of
Warrants which, to the knowledge of the Corporation, are owned by or held for
the account of the Corporation or any Subsidiary of the Corporation; and

 
(b)  
the number of Warrants owned legally or beneficially by the Corporation or any
Subsidiary of the Corporation;

 
and the Trustee, in making the computations in Section 7.16, shall be entitled
to rely on such certificate without any additional evidence.
 
10.9  
Anti-Money Laundering

 
The Trustee shall retain the right not to act and shall not be liable for
refusing to act if, due to a lack of information or for any other reason
whatsoever, the Trustee, in its sole judgement, determines that such act might
cause it to be in non-compliance with any applicable anti-money laundering or
anti-terrorist legislation, regulation or guideline.  Further, should the
Trustee, in its sole judgement, determine at any time that its acting under this
Indenture has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline,
then it shall have the right to resign on 10 days written notice provided that
(i) the Trustee's written notice shall describe the circumstances of such
non-compliance; and (ii) if such circumstances are rectified to the Trustee's
satisfaction within such 10 day period, then such resignation shall not be
effective.
 
10.10  
Privacy Laws

 
The parties acknowledge that federal and/or provincial legislation that
addresses the protection of individuals' personal information (collectively,
"Privacy Laws") applies to obligations and activities under this
Indenture.  Despite any other provision of this Indenture, neither party shall
take or direct any action that would contravene, or cause the other to
contravene, applicable Privacy Laws.  The Corporation shall, prior to
transferring or causing to be transferred personal information to the Trustee,
obtain and retain required consents of the relevant individuals to the
collection, use and disclosure of their personal information, or shall have
determined that such consents either have previously been given upon which the
parties can rely or are not required under the Privacy Laws.  The Trustee shall
use commercially reasonable efforts to ensure that is services hereunder comply
with Privacy Laws.  Specifically, the Trustee agrees: (a) to have a designated
chief privacy officer; (b) to maintain policies and procedures to protect
personal information and to receive and respond to any privacy complaint or
inquire; (c) to use personal information solely for the purposes of providing
its services under or ancillary to this Agreement and not to use it for any
other purpose except with the consent of or direction from the Corporation or
the individual involved; (d) not to sell or otherwise improperly disclose
personal information to any third party; and (e) to employ administrative,
physical and technological safeguards to reasonably secure and protect personal
information against loss, theft or unauthorized access, use or modification.
 
 

--------------------------------------------------------------------------------


 
32
 
 
10.11  
Third Party Interests

 
Each party to this Indenture hereby represents to the Trustee that any account
to be opened by, or interest to held by the Trustee in connection with this
Indenture, for or to the credit of such party, either (i) is not intended to be
used by or on behalf of any third party; or (ii) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in the Trustee's prescribed form as to the
particulars of such third party.
 
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
 

--------------------------------------------------------------------------------


 
33
 
 
This is the Signature Page to a Warrant Indenture Dated July 18, 2007 Between
the Parties Indicated Below.
 
IN WITNESS WHEREOF the parties hereto have executed this Indenture under the
hands of their proper officers in that behalf.
 
RED MILE ENTERTAINMENT, INC.
 
Per:   /s/  Ben Zadik                                               
 
OLYMPIA TRUST COMPANY
 
Per:  /s/  Randy
Gregory                                                                                                           
 
Per:  /s/ Anne DeWaele                  
 

--------------------------------------------------------------------------------


 
 
                                                                     
THIS IS SCHEDULE "A" to the Warrant Indenture made as of July 18, 2007 between
RED MILE ENTERTAINMENT, INC. and OLYMPIA TRUST COMPANY as Trustee.
 

--------------------------------------------------------------------------------


THE WARRANTS REPRESENTED BY THIS CERTIFICATE WILL BE VOID AND OF NO VALUE AS AT
THE DATE THE CORPORATION COMPLETES A LIQUIDITY TRANSACTION (AS DEFINED IN THE
INDENTURE), OR, IF NO SUCH LIQUIDITY TRANSACTION IS COMPLETED WITHIN 8 MONTHS OF
THE ISSUE DATE (AS DEFINED IN THE INDENTURE), UNLESS EXERCISED BY 4:00 P.M.
(MOUNTAIN STANDARD TIME) ON THE DATE THAT IS 18 MONTHS FROM THE ISSUE DATE.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR (4) MONTHS AND A DAY AFTER
THE LATER OF JULY 18, 2007 AND THE DATE THE CORPORATION BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF RED MILE ENTERTAINMENT, INC. THAT SUCH SECURITIES MAY BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO RED MILE ENTERTAINMENT, INC., (B)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (C) INSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 144A UNDER
THE SECURITIES ACT, OR (D) INSIDE THE UNITED STATES, PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS
AFTER PROVIDING A LEGAL OPINION REASONABLY SATISFACTORY TO RED MILE
ENTERTAINMENT, INC.
 
THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON THE EXERCISE THEREOF HAVE NOT
BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 AS AMENDED (THE
“1933 SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND THE WARRANTS MAY NOT BE
EXERCISED IN THE UNITED STATES OR BY OR FOR THE ACCOUNT OR BENEFIT OF A PERSON
IN THE UNITED STATES OR A U.S. PERSON (AS DEFINED IN REGULATION S UNDER THE 1933
SECURITIES ACT) WITHOUT REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE
UNITED STATES FEDERAL AND STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE
EXEMPTION THEREFROM AND THE CORPORATION SHALL HAVE RECEIVED AN OPINION OF
COUNSEL TO SUCH EFFECT SATISFACTORY TO IT.
 
WARRANT CERTIFICATE
 
RED MILE ENTERTAINMENT, INC.
(Incorporated under the laws of Delaware)
 
WARRANT
CERTIFICATE NO. ________
 
 
_____________ WARRANTS
entitling the holder to acquire, subject to adjustment, one Common Share for
each whole Warrant represented hereby

 


 

--------------------------------------------------------------------------------


2
 
 
THIS IS TO CERTIFY THAT ____________________
 
(hereinafter referred to as the "holder") is entitled to acquire, in the manner
and subject to the restrictions and adjustments set forth herein, one fully paid
and non-assessable common share ("Common Share") without nominal or par value of
Red Mile Entertainment, Inc. (the "Corporation"), as such shares were
constituted on July 18, 2007, for no additional consideration to that already
received by the Corporation, at any time and from time to time following the
Vesting Date (as defined in the Warrant Indenture (the "Indenture") made as of
July 18, 2007 between the Corporation and Olympia Trust Company) and until 4:00
p.m. (Mountain Standard Time) on the date that is 18 months from the Issue Date,
as that term is defined in the Indenture, (the "Expiry Time").
 
The right to acquire Common Shares may be exercised by the holder within the
time set forth above by:
 
(a)  
duly completing and executing the Exercise Form attached hereto; and

 
(b)  
surrendering this Warrant Certificate and the Exercise Form to Olympia Trust
Company (the "Trustee") at the principal office of the Trustee in the city of
Calgary, Alberta.

 
These Warrants shall be deemed to be surrendered only upon personal delivery
hereof or, if sent by mail or other means of transmission, upon actual receipt
thereof by the Trustee at the office referred to above.
 
Upon surrender of these Warrants, the person or persons in whose name or names
the Common Shares issuable upon exercise of the Warrants are to be issued shall
be deemed for all purposes (except as provided in the Indenture hereinafter
referred to) to be the holder or holders of record of such Common Shares and the
Corporation has covenanted that it will (subject to the provisions of the
Indenture) cause a certificate or certificates representing such Common Shares
to be delivered or mailed to the person or persons at the address or addresses
specified in the Exercise Form within five Business Days of the receipt of this
Warrant Certificate, and the Exercise Form duly completed.
 
No fractional Common Share will be issued upon exercise of any Warrants and the
Corporation shall not make any payment to the holder in respect thereof,
provided that all such fractional interests the holder would otherwise be
entitled to if not for the foregoing shall be aggregated and, if as a result of
such aggregation the holder would be entitled to one or more whole Common
Shares, the Corporation shall cause such shares to be issued to the holder.
 
The Common Shares issuable upon the exercise hereof have not been registered
under the U.S. Securities Act and these Warrants may not be exercised within the
United States or by or on behalf of any person in the United States, nor will
certificates representing Common Shares be delivered in the United States unless
the Common Shares are registered under the U.S. Securities Act and the
securities laws of all applicable states of the United States or any exemption
from such registration requirements is available.  Any person who exercises
Warrants shall provide to the Trustee either:
 
(i)  
written certification that it was not offered and did not acquire the Warrants
in the United States, such Warrant is not being exercised within the United
States or on behalf of, or for the account or benefit of, a person in the United
States; or

 
(ii)  
written certification that (i) it was the original purchaser in the
Corporation's private placement of the Units pursuant to which the Warrant was
issued, (ii) it acquired the Units for its own account for investment purposes
only, and (iii) except for the fact that the Warrants are being exercised by the
undersigned in the United States, if applicable, the representations and
warranties made to the Corporation in connection with the acquisition of the
Units remains true and correct on the date of such exercise; or

 
 

--------------------------------------------------------------------------------


3
 
 
(iii)  
a written opinion of counsel or other evidence satisfactory to the Corporation,
acting reasonably, to the effect that the issuance of the Common Shares and
Warrants have been registered under the U.S. Securities Act and applicable state
securities laws or is exempt from registration thereunder.

 
The Warrants represented by this certificate are issued under and pursuant to
the Indenture.  Reference is made to the Indenture and any instruments
supplemental thereto for a full description of the rights of the holders of the
Warrants and the terms and conditions upon which the Warrants are, or are to be,
issued and held, with the same effect as if the provisions of the Indenture and
all instruments supplemental thereto were herein set forth.  By acceptance
hereof, the holder assents to all provisions of the Indenture.  In the event of
a conflict between the provisions of this Warrant Certificate and the Indenture,
the provisions of the Indenture shall govern.  Capitalized terms used in the
Indenture have the meaning herein as therein, unless otherwise defined.
 
The Indenture provides that on subdivision, consolidation or reclassification of
the Common Shares, the number of Common Shares issuable on the exercise of the
Warrants will be adjusted proportionately, and that in the event of any
reclassification or change of the Common Shares or consolidation, amalgamation
or merger of the Corporation or any transfer of its undertaking or assets as an
entirety or substantially as an entirety, a holder shall be entitled to receive
the kind and amount of shares and other securities or property which he would
have been entitled to receive as a result of such event if, on the effective
date thereof, he had been the registered owner of the number of Common Shares to
which he was theretofore entitled upon exercise.
 
The registered holder of this Warrant Certificate may, at any time following the
Vesting Date and prior to the Expiry Time, upon surrender hereof to the Trustee
at its principal office in the city of Calgary, Alberta, exchange this Warrant
Certificate for other Warrant Certificates entitling the holder to acquire, in
the aggregate, the same number of Common Shares as may be acquired under this
Warrant Certificate.
 
The holding of the Warrants evidenced by this Warrant Certificate shall not
constitute the holder hereof a shareholder of the Corporation or entitle the
holder to any right or interest in respect thereof except as expressly provided
in the Indenture and in this Warrant Certificate.
 
The Indenture provides that all holders of Warrants shall be bound by any
resolution passed at a meeting of the holders held in accordance with the
provisions of the Indenture and resolutions signed by the holders of Warrants
entitled to acquire a specified majority of the Common Shares which may be
acquired pursuant to all then outstanding Warrants.
 
The Warrants evidenced by this Warrant Certificate may only be transferred in
connection with the transfer of the Common Shares which, together with the
Warrants evidenced by this Warrant Certificate, constitute Units, as defined in
the Indenture. In addition, the Warrants evidenced by this Warrant Certificate
may only be transferred on the register kept at the offices of the Trustee by
the registered holder hereof or its legal representatives or its attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Trustee, upon compliance with the conditions prescribed in the Indenture and
upon compliance with such reasonable requirements as the Trustee may prescribe.
 
 

--------------------------------------------------------------------------------


4
 
 
This Warrant Certificate shall not be valid for any purpose whatever unless and
until it has been certified by or on behalf of the Trustee.
 
Time shall be of the essence hereof.
 
IN WITNESS WHEREOF the Corporation has caused this Warrant Certificate to be
signed by its duly authorized officer as of __________, 2007.
 
RED MILE ENTERTAINMENT, INC.
 
Per:   ____________________________                                                                   
 
Certified by:
 
OLYMPIA TRUST COMPANY
 
By:         ____________________________________
 
 

--------------------------------------------------------------------------------




5
 
EXERCISE FORM
 
TO:           Red Mile Entertainment, Inc.
Olympia Trust Company
 
The undersigned hereby exercises the right to acquire Common Shares of Red Mile
Entertainment, Inc. (the "Corporation") as constituted on July 18, 2007 (or such
number of other securities or property to which such Warrants entitle the
undersigned in lieu thereof or in addition thereto under the provisions of the
Indenture referred to in the accompanying Warrant Certificate) in accordance
with and subject to the provisions of such Indenture.
 
The Common Shares (or other securities or property) are to be issued as follows:
 
Name:    

--------------------------------------------------------------------------------

                                                                                                         (print
clearly)
 
Address in full:    

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



Number of Common Shares: 

--------------------------------------------------------------------------------


                                                                                                                        
Note:  If further nominees intended, please attach (and initial) schedule giving
these particulars.
 
No certificates will be registered or delivered to an address in the United
States unless Box B below is checked.
 
The undersigned certifies that each of the representations and warranties made
by the undersigned to the Corporation is connection with the undersigned's
acquisition of the Warrants remains true and correct and correct on the date
hereof.
 
The undersigned represents that: [check one only]
 
 
¨
A
it is not in the United States as defined in Rule 902 of Regulation S under the
United States Securities Act of 1933, as amended (the "1933 Act"), was not
offered and did not acquire the Warrants in the United States, and is not
exercising the Warrant for the account or benefit of a person in the United
States.

 
 
¨
B
(i) it was the original purchaser in the Corporation’s private placement of the
Units pursuant to which the Warrant was issued, (ii) it acquired the Units for
its own account for investment purposes only, and (iii) except for the fact that
the Warrants are being exercised by the undersigned in the United States, if
applicable, the representations and warranties made to the Corporation in
connection with the acquisition of the Units remain true and correct on the date
of this Exercise Form.

 
 
¨
C
enclosed herewith is an opinion of counsel to the effect that an exemption from
registration under the 1933 Act and applicable state securities laws is
available in connection with the exercise of the Warrants.  The undersigned
understands such opinion must be reasonably acceptable to the Corporation, and
that the exercise of the Warrants in the United States or by or for the account
or benefit of a person in the United States is limited by the terms of the
Warrants and the Warrant Indenture.

 
 

--------------------------------------------------------------------------------


 
6
 
 
Certificates representing Warrants issued to a subscriber who does not check Box
A will bear legends restricting transfer as set forth in the Warrant Indenture.
 
DATED this ____ day of __________, ________.
 


____________________________                                  
____________________________________
Signature
Guaranteed                                                                                     (Signature
of Warrantholder)
 
___________________________________________
Print full name
___________________________________________

                                          ___________________________________________
Print full address
Instructions:
 
1.  
The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised to Olympia Trust Company at its
principal office at Suite 2300, 125 - 9th Avenue SE, Calgary, Alberta, T2G
0P6.  Certificates for Common Shares will be delivered or mailed within five (5)
business days after the exercise of the Warrants.

 
2.  
If the Exercise Form indicates that Common Shares are to be issued to a person
or persons other than the registered holder of the Certificate, the signature of
such holder on the Exercise Form must be guaranteed by an authorized officer of
a Canadian chartered bank, Canadian trust company or member of an acceptable
Medallion Guarantee Program.  The guarantor must affix a stamp bearing the
actual words "Signature Guaranteed".  Please note signature guarantees are not
accepted from Treasury Branches or Credit Unions unless they are members of the
Stamp Medallion Program.  Please note that in the United States, signature
guarantees must be done by members of the Medallion Signature Guarantee Program
only.

 
3.  
If the Exercise Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the certificate must be accompanied by evidence of
authority to sign satisfactory to the Trustee and the Corporation.

 
4.  
If the registered holder exercises its right to receive Common Shares prior to
the expiry of the "restricted period", the Common Shares will be subject to a
restricted period and may be issued with a legend reflecting such restricted
period.

 



--------------------------------------------------------------------------------


7
 
TRANSFER OF WARRANTS
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
___________________________________ [name of Transferee], _________________
[number of Warrants] Warrants of Red Mile Entertainment, Inc. (the
"Corporation") registered in the name of the undersigned on the records of
Olympia Trust Company represented by the Warrant Certificate attached and
irrevocably appoints Olympia Trust Company the attorney of the undersigned to
transfer the said securities on the books or register with full power of
substitution.  The undersigned further represents and warrants that the Warrants
to be transferred by this instrument are being transferred concurrently with
common shares of the Corporation, originally acquired by private placement from
the Corporation on  the date of the issuance of the Warrants, with each such
common share and 0.2 of a Warrant constituting a "Unit".
 
DATED the _____ day of __________, ______.
 


 


_______________________________            __________________________________
Signature
Guaranteed                                                                           (Signature
of Warrantholder)
 
Instructions:
 
1.  
Signature of the Warrantholder must be the signature of the person appearing on
the face of this Warrant Certificate.

 
2.  
If the Transfer Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the certificate must be accompanied by evidence of
authority to sign satisfactory to the Trustee and the Corporation.

 
3.  
The signature on the Transfer Form must be guaranteed by an authorized officer
of a Canadian chartered bank, Canadian trust company, or member of an acceptable
Medallion Guarantee Program.  The guarantor must affix a stamp bearing the
actual words "Signature Guaranteed".  Please note signature guarantees are not
accepted from Treasury Branches or Credit Unions unless they are members of the
Stamp Medallion Program.  Please note that in the United States, signature
guarantees must be done by members of the Medallion Signature Guarantee Program
only.

 
 
Warrants shall only be transferable in accordance with applicable securities and
other laws and together with such number of common shares as to constitute a
transfer of Units.

 


 